EXHIBIT 10.26

EXECUTION COPY
 
CUSTODIAL AGREEMENT
 
Dated as of
 
January 1, 2012
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee,


WELLS FARGO BANK, N.A.,
as Custodian,


WELLS FARGO BANK, N.A.,
as Master Servicer,


SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor,


and


REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Seller
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
Article 1
Definitions
1
     
Article 2
Custodial Terms
7
       
Section 2.1
Appointment of the Custodian
7
         
Section 2.2
Custodian Fees
7
       
Article 3
Custody of Mortgage Documents
7
       
Section 3.1
Delivery of Mortgage Files
7
         
Section 3.2
Review of Mortgage Files
10
         
Section 3.3
Certifications and Reports
10
         
Section 3.4
Release of Mortgage Files
11
         
Section 3.5
Inspection of Mortgage Files
12
         
Section 3.6
Copies of Mortgage Files
13
         
Section 3.7
Documents Missing From Mortgage Files
13
       
Article 4
Concerning the Custodian
13
       
Section 4.1
Custodian May Resign: Trustee May Remove Custodian.
13
         
Section 4.2
Merger or Consolidation of Custodian
14
         
Section 4.3
Limitation of Custodians Duties
14
         
Section 4.4
Standard of Care; Indemnification
16
         
Section 4.5
Force Majeure
17
         
Section 4.6
Accounting
17
         
Section 4.7
Compliance Certification
18
         
Section 4.8
Subcontracting
18
       
Article 5
Representations and Warranties
18
       
Section 5.1
Capital Requirements
18
         
Section 5.2
No Claims to Mortgage Loans
19

 
 
i

--------------------------------------------------------------------------------

 
 
Article 6
Covenants
20
       
Section 6.1
Insurance
20
         
Section 6.2
Storage of Mortgage Files
20
       
Article 7
Miscellaneous
20
       
Section 7.1
Notices
20
         
Section 7.2
Entire Agreement
23
         
Section 7.3
Binding Nature of Agreement: Assignment
24
         
Section 7.4
Governing Law
24
         
Section 7.5
Recordation of Agreement
24
         
Section 7.6
Agreement for the Exclusive Benefit of Parties
24
         
Section 7.7
Counterparts
24
         
Section 7.8
Indulgences: Not Waivers
24
         
Section 7.9
Titles Not to Affect Interpretation
25
         
Section 7.10
Provisions Separable
25
         
Section 7.11
Conflict or Inconsistency
25
         
Section 7.12
Waiver of Trial by Jury
25
         
Section 7.13
Submission to Jurisdiction; Waivers
25
         
Section 7.14
Non-petition
26
         
Section 7.15
Termination
26
       
Signature Page
27

 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBITS


EXHIBIT A
DELIVERY INSTRUCTIONS
   
EXHIBIT B
DATA FORMAT
   
EXHIBIT C
AUTHORIZED REPRESENTATIVES CERTIFICATION
   
EXHIBIT D-1
INITIAL AUTHORIZED REPRESENTATIVES OF THE TRUSTEE
   
EXHIBIT D-2
INITIAL AUTHORIZED REPRESENTATIVES OF THE DEPOSITOR
   
EXHIBIT D-3A
INITIAL AUTHORIZED REPRESENTATIVES OF CENLAR FSB, AS SERVICER
   
EXHIBIT D-3B
INITIAL AUTHORIZED REPRESENTATIVES OF COLE TAYLOR BANK AS ORIGINATOR
   
EXHIBIT D-3C
INITIAL AUTHORIZED REPRESENTATIVES OF FIRST REPUBLIC BANK, AS SERVICER AND AS
ORIGINATOR
   
EXHIBIT D-3D
INITIAL AUTHORIZED REPRESENTATIVES OF FLAGSTAR CAPITAL MARKETS CORPORATION AS
ORIGINATOR
   
EXHIBIT D-3E
INITIAL AUTHORIZED REPRESENTATIVES OF GUARDHILL FINANCIAL CORPORATION AS
ORIGINATOR
   
EXHIBIT D-3F
INITIAL AUTHORIZED REPRESENTATIVES OF PHH MORTGAGE CORPORATION, AS SERVICER AND
AS ORIGINATOR
   
EXHIBIT D-3G
INITIAL AUTHORIZED REPRESENTATIVES OF PRIMELENDING, A PLAINSCAPITAL COMPANY, AS
ORIGINATOR
   
EXHIBIT D-3H
INITIAL AUTHORIZED REPRESENTATIVES OF SELECT PORTFOLIO SERVICING, INC., AS
SERVICER
   
EXHIBIT D-3I
INITIAL AUTHORIZED REPRESENTATIVES OF STERLING SAVINGS BANK, AS ORIGINATOR
   
EXHIBIT D-3J
INITIAL AUTHORIZED REPRESENTATIVES OF WINTRUST MORTGAGE, AS ORIGINATOR
   
EXHIBIT D-3K
INITIAL AUTHORIZED REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER
   
EXHIBIT E
SCHEDULE OF FEES
   
EXHIBIT F
REQUEST FOR RELEASE OF DOCUMENTS
   
EXHIBIT G
FORM OF CERTIFICATION
   
EXHIBIT H
FORM OF TRANSMITTAL LETTER

 
 
iii

--------------------------------------------------------------------------------

 
 
EXHIBIT I
FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE ADDRESSED IN REPORT ON
ASSESSMENT OF COMPLIANCE
   
ANNEX 1
DOCUMENT EXCEPTION CODES

 
 
iv

--------------------------------------------------------------------------------

 

CUSTODIAL AGREEMENT
 
THIS CUSTODIAL AGREEMENT dated as of January 1, 2012 (this “Custodial
Agreement”), is made by and among Wells Fargo Bank, N.A., as custodian and
master servicer, Redwood Residential Acquisition Corporation, as seller, Sequoia
Residential Funding, Inc., as depositor, and U.S. Bank National Association, not
in its individual capacity but solely as trustee (as “Trustee”) for the benefit
of the holders of the Sequoia Mortgage Trust Mortgage Pass-Through Certificates,
Series 2012-1 (the “Mortgage Certificates”), issued pursuant to the Pooling and
Servicing Agreement, dated as of January 1, 2012 (the “Pooling and Servicing
Agreement”), by and among Wells Fargo Bank, N.A., U.S. Bank National
Association, and Sequoia Residential Funding, Inc.


RECITALS
 
The Trustee desires to appoint the Custodian to act as its custodian for the
purposes of, from time to time, receiving and holding certain documents,
instruments and papers delivered hereunder, all upon the terms and conditions
and subject to the limitations hereinafter set forth.


Now therefore, in consideration of the mutual promises and agreements herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 
ARTICLE 1.
DEFINITIONS
 
Except as otherwise specified herein or as the context may otherwise require,
whenever used in this Custodial Agreement, the following words and phrases shall
have the meaning specified in this Article.
 
“Authorized Representative”  As defined in Section 3.4 hereof.
 
“Business Day”  Any day other than a Saturday, Sunday, or a day on which banking
institutions in the state in which the Custodian’s operations are located, are
authorized or obligated by law or executive order to be closed.
 
“CEN”  Cenlar FSB, a federal savings bank.
 
“CEN MLSA”  The Flow Mortgage Loan Servicing Agreement, dated as of August 1,
2011, as amended by the Amendment No. 1 to Flow Mortgage Loan Servicing
Agreement dated November 3, 2011, between Redwood Residential Acquisition
Corporation, and CEN, as amended by the Assignment and Assumption Agreement,
dated January 27, 2011, by and among the Seller, the Depositor, the Trustee, and
CEN, and acknowledged by the Master Servicer.
 
 
1

--------------------------------------------------------------------------------

 


“Certification”  The certificate to be delivered pursuant to Section 3.2(a) in
the form of Exhibit G.
 
“Closing Date”  January 27, 2011.
 
“Co-op Loan”  A Mortgage Loan that is secured by a first lien on and a perfected
security interest in Co-op Shares and the related Proprietary Lease granting
exclusive rights to occupy the related co-op unit in the building owned by the
related co-op corporation.
 
“Co-op Shares”  With respect to any Co-op Loan, the shares of stock issued by a
co-op corporation and allocated to a co-op unit and represented by a stock
certificate.
 
“CTB”  Cole Taylor Bank, an Illinois corporation.
 
“CTB MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement dated as of
August 1, 2011, between Redwood Residential Acquisition Corporation, and CTB, as
amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and CTB,
and acknowledged by the Master Servicer.
 
“Custodian”  Wells Fargo Bank, N.A., and its successors and assigns, in its
capacity as custodian hereunder.
 
“Delivery Date”  The later of the date of receipt by the Custodian of any (i)
Mortgage File or (ii) Mortgage Loan Schedule.
 
“Designated Custody Signer”  Any officer or employee of the Custodian involved
in, or responsible for, the custody of the Mortgage Loans.  The name and
specimen signature of each Designated Custody Signer is maintained by the
Custodian and is available for review upon request.
 
“Depositor”  Sequoia Residential Funding, Inc., as depositor under the Pooling
and Servicing Agreement.
 
“Electronic Recording” A mortgage or a mortgage-related document created,
generated, sent, communicated, received, or stored by electronic means (that
complies with the requirements of the Electronic Signatures in Global and
National Commerce Act or the Uniform Electronic Transactions Act, as applicable)
that has been accepted for recording by a participating county land records
office which accepts such electronic record of a mortgage or a mortgage-related
document as an alternative to recordation of the original paper form of such
document.
 
“Exception” With respect to any Mortgage Loan any variance from the requirements
of Section 3.1 hereof with respect to the Mortgage Files (taking into
consideration the right to deliver certified copies in lieu of original
documents in certain circumstances).
 

 
2

--------------------------------------------------------------------------------

 
 
“Exception Report” The list, in the format of Annex 1, of Mortgage Loans
delivered by the Custodian to the Trustee as provided in Section 3.2 hereof,
reflecting the Mortgage Loans held by the Custodian, which includes codes
indicating any Exceptions with respect to each Mortgage Loan listed thereon.
 
“Exchange Act”  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.
 
“FCM”  Flagstar Capital Markets Corporation, a Delaware corporation.
 
“FCM MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement dated as of May
23, 2011, between Redwood Residential Acquisition Corporation, and FCM, as
amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and FCM,
and acknowledged by the Master Servicer.
 
“FRB”  First Republic Bank, a California corporation.
 
“FRB MLSA”  The Flow Mortgage Loan Sale and Servicing Agreement, dated as of
July 1, 2010, between Redwood Residential Acquisition Corporation and FRB, as
amended by the Assignment, Assumption and Recognition Agreement, dated January
27, 2011, by and among the Seller, the Depositor, the Trustee, and FRB, and
acknowledged by the Master Servicer.
 
“GFC”  GuardHill Financial Corporation, a national banking association.
 
“GFC MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and GFC,
as amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and GFC,
and acknowledged by the Master Servicer.
 
“Master Servicer”  Wells Fargo Bank, N.A., and its successors and assigns, as
master servicer of the Mortgage Loans under the Pooling and Servicing Agreement.
 
“MERS”  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
“MERS Mortgage Loan”  Any Mortgage Loan registered with MERS on the MERS®
System.
 
“MERS® System”  The system of recording transfers of mortgages electronically
maintained by MERS.
 
“MIN”  The Mortgage Identification Number for any MERS Mortgage Loan.
 

 
3

--------------------------------------------------------------------------------

 
 
“Mortgage” The original mortgage, deed of trust or other instrument creating a
first lien on the Mortgaged Property.
 
“Mortgage Certificates”  As defined in the first paragraph of this Custodial
Agreement.
 
“Mortgage File”  A legal-sized pocket folder containing the Mortgage Loan
documents described in Section 3.1 that is labeled in the upper right-hand
corner to identify clearly the Servicer, the Trustee, the mortgagor, the
Mortgage Loan number and any previous Mortgage Loan number.
 
“Mortgage Loan”  A loan identified on a Mortgage Loan Schedule.
 
“Mortgage Loan Schedule”  The electronic transmission of Mortgage Loans
substantially in the form of Exhibit B.  Such list shall set forth the following
information with respect to each Mortgage Loan:
 
(1)
the loan number;

 
(2)
the street address (including unit number, city, state) of the related mortgaged
property;

 
(3)
mortgagor name;

 
(4)
original principal balance of the Mortgage Loan;

 
(5)
stated maturity date;

 
(6)
mortgage interest rate;

 
(7)
origination date;

 
(8)
first payment date;

 
(9)
principal and interest

 
(10)
with respect to each ARM loan, the first adjustment date;

 
(11)
with respect to each ARM loan, the maximum mortgage interest rate;

 
(12)
with respect to each ARM loan, the periodic rate cap;

 
(13)
with respect to each ARM loan, the gross margin;

 
(14)
rounding method;

 
(15)
ARM rounding percent;

 
(16)
ARM look back;

 
(17)
ARM index;

 
(18)
Interest only flag;

 
(19)
Interest only term;

 
(20)
a code indicating if the Mortgage Loan is a MERS Mortgage Loan and, if so, the
MIN;

 
(21)
a code indicating if the Mortgage Loan is a Co-op Loan; and

 
(22)
Servicer loan ID.

 
“Mortgage Note”  The original executed note or other evidence of indebtedness of
a Mortgagor under a Mortgage Loan.
 
“Mortgaged Property”  The underlying property securing the Mortgage Loan.

 
4

--------------------------------------------------------------------------------

 
 
“Mortgagor”  The obligor on a promissory note.
 
“Opinion of Counsel”  A written opinion of counsel acceptable to the Custodian.
 
“Originator”  Each of CTB, FRB, FCM, GFC, PHH, PL, SSB or WMC, and their
respective successors and assigns, in its role as seller of the Mortgage Loans
under the CTB MLSA, the FRB MLSA, the FCM MLSA, the GFC MLSA, the PHH MLSA, the
PL MLSA, the SSB MLSA or the WMC MLSA, as applicable.
 
“Person”  Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
 
“PHH”  PHH Mortgage Corporation, a New Jersey corporation.
 
“PHH MLSA”  The Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated
as of July 21, 2010, between Redwood Residential Acquisition Corporation and
PHH, as amended by the Assignment, Assumption and Recognition Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and PHH,
and acknowledged by the Master Servicer.
 
“PL”  PrimeLending, a PlainsCapital Company, a Texas corporation.
 
“PL MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
January 30, 2011, between Redwood Residential Acquisition Corporation, and PL,
as amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and PL,
and acknowledged by the Master Servicer.
 
“Pooling and Servicing Agreement”  As defined in the first paragraph of this
Custodial Agreement.
 
“Proprietary Lease”  The lease on a co-op unit evidencing the possessory
interest of the owner of the Co-op Shares in such co-op unit.
 
“Rejected Release Request”  A Request for Release that is rejected because (i)
the Custodian no longer has custody of the Mortgage File or (ii) the Request for
Release is improperly prepared.
 
“Request for Release” A request for a release from a Servicer or the Master
Servicer of a Mortgage File either in an electronic format or signed by an
Authorized Representative of a Servicer or the Master Servicer, in the form
attached hereto as Exhibit F.
 
“Securities Administrator”  Wells Fargo Bank, N.A., as securities administrator
under the Pooling and Servicing Agreement.

 
5

--------------------------------------------------------------------------------

 
 
“Seller”  Redwood Residential Acquisition Corporation, as seller of the Mortgage
Loans under the Mortgage Loan Purchase and Sale Agreement, dated January 27,
2011, by and between Redwood Residential Acquisition Corporation and Sequoia
Residential Funding, Inc.
 
“Servicer”  Each of CEN, FRB, PHH or SPS, and their respective successors and
assigns, in its role as servicer of the Mortgage Loans under the CEN MLSA, the
FRB MLSA, the PHH MLSA or the SPS MLSA, as applicable.
 
“SPS”  Select Portoflio Servicing, Inc., a Utah corporation.
 
“SPS MLSA”  The Flow Mortgage Loan Servicing Rights Sale and Servicing
Agreement, dated as of May 5, 2011, among Redwood Residential Acquisition
Corporation, SPS and DLJ Mortgage Capital, Inc., as amended by the Assignment,
Assumption and Recognition Agreement, dated January 27, 2011, by and among the
Seller, the Depositor, the Trustee, SPS and DLJ Mortgage Capital, Inc., and
acknowledged by the Master Servicer.
 
“SSB”  Sterling Savings Bank, a Washington state-chartered banking institution.
 
“SSB MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
March 1, 2011, between Redwood Residential Acquisition Corporation, and SSB, as
amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and SSB,
and acknowledged by the Master Servicer.
 
“Trust Fund”  The trust fund created pursuant to the Pooling and Servicing
Agreement.
 
“WMC”  Wintrust Mortgage, a division of Barrington Bank and Trust, an Illinois
corporation.
 
“WMC MLSA”  The Flow Mortgage Loan Purchase and Sale Agreement dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and WMC, as
amended by the Assignment of Representations and Warranties Agreement, dated
January 27, 2011, by and among the Seller, the Depositor, the Trustee, and WMC,
and acknowledged by the Master Servicer.
 

 
6

--------------------------------------------------------------------------------

 

 
ARTICLE 2.
CUSTODIAL TERMS
 
Section 2.1.  Appointment of Custodian.  The Trustee hereby appoints the
Custodian to act as custodian of the Mortgage Files for the Mortgage Loans
delivered to the Custodian pursuant to this Custodial Agreement and the
Custodian hereby accepts such appointment.
 
Section 2.2.  Custodian Fees.  The Master Servicer hereby agrees to pay the
Custodian, out of its own funds and not funds of the Trust Fund, the fees and
expenses of the Custodian as described on Exhibit E attached hereto.  The
obligation of the Master Servicer to pay the fees for services described on
Exhibit E hereto shall apply to the Custodian’s services until the termination
of this Custodial Agreement, unless the parties hereto mutually agree upon a
different schedule.  All fees and expenses of the Custodian for services not
described in this Custodial Agreement or Exhibit E shall be reimbursed by the
Trust Fund, subject to the limitations on reimbursements in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.
 
All of the Custodian’s fees and expenses shall be due upon receipt of an invoice
from the Custodian.  The Master Servicer shall notify the Custodian in writing
of any disputed fees or expenses within 60 days of the invoice date, specifying
the subject matter of the dispute.  The obligations of the Master Servicer to
pay Custodian for such fees and expenses in connection with services provided by
Custodian hereunder can be transferred along with  the assignment of this
Custodial Agreement. All accrued and unpaid fees and expenses and any other
amounts due and owing to the Custodian under this Custodial Agreement shall
survive the termination, resignation or removal of the Custodian.
 
Upon the issuance of the Mortgage Certificates, the Depositor shall pay to the
Custodian a loan file review fee of $4.00 per Mortgage File.  The Depositor
shall not be responsible for any other fees or expenses of the Custodian under
this Custodial Agreement, other than as set forth on Exhibit E hereto.
 
ARTICLE 3.
CUSTODY OF MORTGAGE DOCUMENTS
 
Section 3.1.  Delivery of Mortgage Files.  The Depositor shall deliver or cause
to be delivered to the Custodian, on a date mutually agreed upon among the
parties hereto, a Mortgage Loan Schedule and, to the extent made available to
the Depositor, the following documents for each Mortgage Loan listed on such
Mortgage Loan Schedule, to be held by the Custodian for the benefit of the
Trustee:

 
(a) 
With respect to any Mortgage Loan that is not a Co-op Loan:

 

 
7

--------------------------------------------------------------------------------

 

 
 
(i)
The original Mortgage Note, bearing all intervening endorsements, endorsed, “Pay
to the order of                   , without recourse” and signed in the name of
the applicable Originator, by an authorized officer or, in the case of a
Mortgage Loan serviced by FRB, if the original Mortgage Note has been lost or
destroyed, a copy of the note together with a lost note affidavit.  In the event
that the Mortgage Loan was acquired by the Originator in a merger, the
endorsement must be by the applicable Originator, as
“[CTB/FRB/FCM/GFC/PHH/PL/SSB/WMC], successor by merger to [name of
predecessor]”; and in the event that the Mortgage Loan was acquired or
originated by CTB, FRB, FCM, GFC, PHH, PL, SSB or WMC while doing business under
another name, the endorsement must be by CTB, FRB, FCM, GFC, PHH, PL, SSB or
WMC, as the case may be, “[CTB/FRB/FCM/GFC/PHH/PL/SSB/WMC], formerly known as
[previous name]”.  In the event the mortgagee shown on the Mortgage Note is not
CTB, FRB, FCM, GFC, PHH, PL, SSB or WMC, the endorsement on the Mortgage Note
must also reflect a complete chain of title to CTB, FRB, FCM, GFC, PHH, PL, SSB
or WMC, as applicable.



 
(ii)
The original Mortgage, or a copy of the Mortgage, with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of either the closing attorney, an officer of the title insurer
which issued the related title insurance policy or an officer of CTB, FRB, FCM,
GFC, PHH, PL, SSB or WMC, as applicable, certifying that the copy is a true copy
of the original of the Mortgage which has been delivered by such officer or
attorney for recording in the appropriate recording office of the jurisdiction
in which the Mortgaged Property.



 
(iii)
In the case of each Mortgage Loan that is not a MERS Mortgage Loan, the original
assignment of the Mortgage from the applicable Originator, prepared in blank,
which assignment shall be in form and substance acceptable for recording. In the
event that the Mortgage Loan was acquired by such Originator in a merger, the
assignment must be by CTB, FRB, FCM, GFC, PHH, PL, SSB or WMC, as the case may
be, “[CTB/FRB/FCM/GFC/PHH/PL/SSB/WMC], successor by merger to [name of
predecessor]”; and in the event that the Mortgage Loan was acquired or
originated by an Originator while doing business under another name, the
assignment must be by such Originator, “[CTB/FRB/FCM/GFC/PHH/PL/SSB/WMC],
formerly known as [previous name]”. In the event the mortgagee shown in the
Mortgage Note is not CTB, FRB, FCM, GFC, PHH, PL, SSB or WMC, executed
assignments of mortgage with respect to each originator and prior owner must be
delivered. In the case of each Mortgage Loan that is a MERS Mortgage Loan, the
original assignment of the Mortgage from MERS, prepared in blank, which
assignment shall be in form and substance acceptable for recording.



 
(iv)
The original policy of title insurance, or a certified true and complete copy of
such policy, or an uncertified copy of such policy or, if the policy has not yet
been issued, a copy of the written commitment or interim binder issued by the
title insurance company.

 

 
8

--------------------------------------------------------------------------------

 

 
 
(v)
Originals, or certified true copies from the appropriate recording office, of
any intervening assignments of the Mortgage with evidence of recording thereon.



 
(vi)
Originals or copies of all assumption and modification agreements, if any, or,
in the case of a Mortgage Loan originated by PHH or SSB, if the original
assumption and modification agreement has not yet been returned from the
recording office, a certified copy of such assumption and modification
agreement.



 
(vii)
Originals or copies of each power of attorney, surety agreement and guaranty
agreement.



 
(viii)
With respect to a Mortgage Loan originated by CTB, FRB, FCM, GFC, PL, SSB or
WMC, the original or a copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage, if any.



(b) 
With respect to each Co-op Loan:



 
(i)
the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements and, in the case of a Co-op Loan originated by
PHH, the original or a copy of the guaranty of the Co-op Loan, if any;



 
(ii)
the original security agreement;



 
(iii)
the original proprietary lease and an original assignment of the proprietary
lease in blank;



 
(iv)
the original recognition agreement;



 
(v)
the original stock certificate representing the Co-op Shares and original stock
power in blank;



 
(vi)
the original UCC-1 financing statement with evidence of filing; and



 
(vii)
the original UCC-3 assignment in blank.



If with respect to any Mortgage Loan there is a not a complete chain of
endorsements, the Custodian shall so state in the Exception Report.

 
9

--------------------------------------------------------------------------------

 
 
With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Depositor shall deliver or shall cause to be delivered
to the Custodian a copy thereof certified as a true, correct and complete copy
of the original which has been transmitted for recordation, if available to the
Depositor.  The Depositor shall deliver or shall cause to be delivered such
original documents to the Custodian promptly when they are received.
 
The Custodian hereby acknowledges that the Mortgage File and any other
documents, instruments or papers relating to a Mortgage Loan now or hereafter
deposited with the Custodian (and not released in accordance with this Custodial
Agreement) will be held by the Custodian as the duly appointed agent of the
Trustee.
 
Section 3.2.  Review of Mortgage Files.  The Custodian shall review items in
Section 3.1(a)(i) through (viii) and Section 3.1(b)(i) through (vii) (if
applicable) of the Mortgage File and report to the Trustee any exceptions within
one Business Day following the Delivery Date, or, if more than 200 Mortgage
Files are delivered on the same day, within one additional Business Day
following the Delivery Date for each additional 100 Mortgage Files delivered to
the Custodian on a Delivery Date.  Furthermore, the Custodian shall compare the
Mortgage Note to items (1) through (9), and (if applicable) items (10) through
(21), set forth in the Mortgage Loan Schedule of this Custodial Agreement.  With
respect to Section 3(b)(iv), the Custodian shall have no obligation to compare
the date of the funding of any Mortgage Loan or the lien priority of any
Mortgage Loan with the information in the title policy.
 
Section 3.3.  Certifications and Reports.  Upon the completion of its review of
each Mortgage File pursuant to Section 3.2 hereof, the Custodian shall deliver
to the Trustee, the Depositor, the Seller, and the applicable Originator (in an
electronic format), a Certification in the form of Exhibit G with respect to the
related Mortgage Loans, in which the Custodian shall certify that such Mortgage
Loans are held for the Trustee, and that, as to each Mortgage Loan listed on the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents described in Section 3.1(a), and if
applicable, all documents described in Section 3.1(b), of this Custodial
Agreement are in its possession, and (ii) such documents have been reviewed by
the Custodian and appear on their face to be regular and to relate to such
Mortgage Loan and satisfy the requirements set forth in Section 3.1 and the
Mortgage Note conforms to the Mortgage Loan Schedule items specified in Section
3.1.
 
If the Custodian determines from such verification that any discrepancy or
deficiency exists with respect to a Mortgage File, the Custodian shall note such
discrepancy on the schedule of exceptions attached to the Certification (the
“Exception Report”).  Each Exception Report shall list all Exceptions using such
codes substantially as listed on Annex 1. Each Exception Report shall be
superseded by a subsequently issued Exception Report and shall replace the then
existing Exception Report.
 

 
10

--------------------------------------------------------------------------------

 
 
Within 60 days after the Closing Date (as defined in the Pooling and Servicing
Agreement), the Depositor shall complete or cause to be completed the
assignments of mortgage (“Assignments of Mortgage”) in the name of “U.S. Bank
National Association, as Trustee, for Sequoia Mortgage Trust Mortgage
Pass-Through Certificates, Series 2012-1” (or shall prepare or cause to be
prepared new forms of Assignment of Mortgage so completed in the name of the
Trustee) for each Mortgage Loan. The Custodian shall release such completed
Assignments of Mortgage to the Depositor or its designee for recording and the
Depositor shall cause such recorded Assignments of Mortgage (or, in lieu of the
original recorded Assignment of Mortgage, a duplicate or conformed copy of the
Assignment of Mortgage, together with a certificate of receipt from the
recording office, certifying that such copy represents a true and correct copy
of the original and that such original has been or is currently submitted to be
recorded in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located) to be returned to the Custodian within
270 days after the Closing Date, and added to the Mortgage Files.  On the 270th
day after the Closing Date (or the first Business Day thereafter) the Custodian
shall deliver a final Certification in the form annexed hereby as Exhibit G to
the Trustee, against receipt of the prior Certification from the Trustee for
cancellation.
 
In the event a Certification is lost, destroyed or otherwise unavailable or a
revised Certification is required, upon written request to the Custodian, the
Custodian will issue a new Certification.  Upon the issuance of a new
Certification, the prior Certification for such Mortgage Loans shall be deemed
canceled. The Custodian shall be under no duty or obligation to inspect, review
or examine any documents, instruments, certificates or other papers constituting
part of the Mortgage File to determine that the same are genuine, enforceable,
recordable or appropriate for the represented purpose, that they have actually
been recorded or that they are other than what they purport to be on their face.
 
Section 3.4. Release of Mortgage Files.


 
(a)
Upon the payment in full of a Mortgage Loan and within two Business Days of its
receipt of a Request for Release, the Custodian will either (i) release the
related Mortgage File to or upon the order of the requesting party, as directed
in the Request for Release, or (ii) notify the requesting party in writing or in
a mutually agreed upon electronic format of the Rejected Release Request and
take no further action on the Request for Release.



 
(b)
Upon the purchase or repurchase of any Mortgage Loan or the substitution of any
Mortgage Loan pursuant to the CTB MLSA, the FRB MLSA, the FCM MLSA, the GFC
MLSA, the PHH MLSA, the PL MLSA, the SSB MLSA or the WMC MLSA, or the Pooling
and Servicing Agreement and within two Business Days of its receipt of a Request
for Release, the Custodian will either (i) release the related Mortgage File to
or upon the order of the requesting party, as directed in the Request for
Release, or (ii) notify the requesting party in writing or in a mutually agreed
upon electronic format of the Rejected Release Request and take no further
action on the Request for Release.



 
(c)
Upon the foreclosure of any Mortgage Loan or to facilitate modification,
enforcement, and collection procedures with respect to any Mortgage Note and
within two Business Days of its receipt of a Request for Release, the Custodian
will either (i) release the related Mortgage File to the requesting party as
directed in the Request for Release, or (ii) notify the requesting party in
writing or in a mutually agreed upon electronic format of the Rejected Release
Request and take no further action on the Request for Release.


 
11

--------------------------------------------------------------------------------

 

 
 
(d)
From time to time and as appropriate for the sale to a third party purchaser of
any of the Mortgage Loans, the Custodian is hereby authorized, upon receipt of a
Request for Release from a requesting party, to release or cause to be released
to the related third party purchaser the Mortgage Loans set forth in such
Request for Release together with a transmittal letter substantially in the form
attached hereto as Exhibit H.  Upon receipt of the payoff amount for such sale
and notice thereof from the Securities Administrator, the Trustee will provide
the Custodian written notification of its release of interest in such Mortgage
Loans;



 
(e)
Any Certification issued while any Mortgage File is held by a party other than
the Custodian shall reflect that the Custodian holds such Mortgage File as
custodian pursuant to this Custodial Agreement, but the Exception Report shall
specify that the Custodian has released such Mortgage File to the Person
specified therein pursuant to this Section 3.4.  Upon receipt of a written
certification from the Master Servicer or a Servicer to the Custodian that a
Mortgage Loan has been liquidated, the Custodian shall thereupon reflect any
such liquidation on its Mortgage Loan Schedule.



 
(f)
Notwithstanding the foregoing and unless otherwise required by state law, as
notified by the Master Servicer, in the event the Custodian receives a Request
for Release within five (5) days of the Delivery Date, the Custodian shall have
a reasonable period of time to release the Mortgage File in accordance with this
Section 3.4.

 
Each person initially authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Custodial Agreement on behalf of the Trustee, the Depositor, CEN, as a Servicer,
CTB, as an Originator, FRB, as a Servicer and as an Originator, FCM, as an
Originator, GFC, as an Originator, PHH, as a Servicer and as an Originator, PL,
as an Originator, SPS, as a Servicer, SSB, as an Originator and WMC, as an
Originator, or as the Master Servicer, is listed, together with the specimen
signature for such person, on Exhibit D-1, Exhibit D-2, Exhibit D-3A, Exhibit
D-3B, Exhibit D-3C, Exhibit D-3D, Exhibit D-3E, Exhibit D-3F, Exhibit D-3G,
Exhibit D-3H, Exhibit D-3I, Exhibit D-3J and Exhibit D-3K hereof, respectively
(each person so authorized from time to time, an “Authorized Representative”).
 
From time to time, the Trustee, the Depositor, the Seller, the Master Servicer,
a Servicer or an Originator may deliver to the Custodian a certification in the
form of Exhibit C hereof, reflecting changes in the respective list of
Authorized Representatives, but the Custodian shall be entitled to rely
conclusively on the each current list of Authorized Representatives until
receipt of a superseding certification in the form of Exhibit C hereof.
 
Section 3.5.  Inspection of Mortgage Files.  Upon at least two Business Days
prior written notice to the Custodian, a Servicer, or the agent of such
Servicer, may inspect and examine, at any time during ordinary business hours of
the Custodian, any or all Mortgage Files relating to Mortgage Loans serviced by
such Servicer that are in the possession, or under the control of, the
Custodian.  Such Servicer shall pay all fees, costs, and expenses incurred by
the Custodian in connection with any such inspection and/or examination.
 

 
12

--------------------------------------------------------------------------------

 
 
Section 3.6.  Copies of Mortgage Files.  Upon at least two Business Days prior
written notice to the Custodian, the Custodian shall provide the Trustee with
copies of any document or documents contained in the Mortgage File for any
Mortgage Loan. The Master Servicer shall pay copy fees and expenses as provided
in Exhibit E attached hereto.
 
Section 3.7.  Documents Missing from Mortgage Files.  Upon the request of the
Trustee or the Depositor, the Custodian shall, not later than one Business Day
after receipt of such request, provide to the Depositor or the Trustee, as the
case may be, a list of all the Mortgage Loans for which Custodian holds a
Mortgage File pursuant to this Custodial Agreement and a list of documents
missing from each Mortgage File. Such list may be in the form of a copy of the
Mortgage Loan Schedule with manual deletions to specifically denote any Mortgage
Loans paid off, liquidated or repurchased since the date of this Custodial
Agreement.

 
ARTICLE 4.
CONCERNING THE CUSTODIAN
 
Section 4.1.  Custodian May Resign: Trustee May Remove Custodian.


 
(a)
The Custodian may resign from the obligations and duties hereby imposed upon it
as such obligations and duties relate to its acting as Custodian of any or all
of the Mortgage Loans by giving 60 days’ written notice thereof to the
Trustee.  Upon receiving such notice of resignation, the Trustee shall either
(i) take custody of the Mortgage Files itself and give prompt notice thereof to
Custodian or (ii) promptly appoint a successor Custodian by written instrument,
in duplicate, which instrument shall be delivered to the resigning Custodian and
to the successor Custodian. If the Trustee shall not have taken custody of the
Mortgage Files and no successor Custodian shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Custodian may petition any court of competent
jurisdiction for the appointment of a successor Custodian.  Any and all fees and
expenses incurred by the Custodian relating to any such petition shall be paid
by the Custodian.



 
(b)
The Trustee may remove the Custodian for cause upon 60 days’ prior written
notice.  In such event, the Trustee shall either (i) take custody of the
Mortgage Files itself and give prompt notice thereof to Custodian or (ii)
promptly appoint a successor Custodian by written instrument, in duplicate,
which instrument shall be delivered to the removed Custodian and to the
successor Custodian. In the event of the removal of the Custodian for cause, the
Master Servicer shall pay any release fee charged by the Custodian.  In the
event of any such removal, the Custodian shall promptly transfer to the
successor custodian, as directed by Trustee, all Mortgage Files being
administered under this Custodial Agreement relating to such Mortgage
Loans.  The cost and expenses relating to such file transfer shall be paid by
the Custodian.  If the Trustee shall not have taken custody of the Mortgage
Files and no successor Custodian shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of removal, the
removed Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian.  Any and all fees and expenses incurred by
the Custodian relating to any such petition shall be paid by the Custodian.


 
13

--------------------------------------------------------------------------------

 
 
 
(c)
In the event of resignation by the Custodian or removal of the Custodian by the
Trustee due to a breach of this Agreement by the Custodian, then the cost and
expenses of transfer of the Mortgage Files shall be the responsibility of the
Custodian; provided, however, in the event that the Custodian terminates its
obligations and resigns hereunder due in part to nonpayment of the Custodian’s
fees or expenses that are the responsibility of the Master Servicer hereunder,
then such transfer shall be at the expense of the Master Servicer.



 
(d)
In the event that the Custodian moves any Mortgage File from the state where the
Mortgage Files are initially kept pursuant to this Agreement, the Custodian
shall provide prompt written notice to the Trustee of the location of such
Mortgage File.



 
(e)
No resignation or termination of the Custodian shall be effective hereunder
until the Trustee or a successor Custodian acceptable to the Trustee and the
Depositor has assumed the duties of Custodian hereunder.  The Master Servicer
shall pay all the fees and expenses of a successor Custodian to the extent any
such fees and expenses are required to be paid by the Master Servicer as
specified in Exhibit E.

 
Section 4.2.  Merger or Consolidation of Custodian.  Any entity into which the
Custodian may be merged or converted or with which it may be consolidated, or
any entity resulting from any merger, conversion, or consolidation to which the
Custodian shall be a party, or any entity succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
 
Section 4.3.  Limitation of Custodian’s Duties.  The Custodian shall have no
duties or obligations other than those specifically set forth herein or as may
subsequently be agreed to in writing by the parties hereto.  The Custodian:


 
(a)
may consult with counsel and any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with such opinion of counsel;
and shall not be liable for any error of judgment, or for any act done or step
taken or omitted by it, in good faith, unless it shall be provided that the
Custodian was negligent in ascertaining the pertinent facts;



 
(b)
shall use the same degree of care and skill as is reasonably expected of
financial institutions acting in comparable capacities, provided that this
subsection shall not be interpreted to impose upon the Custodian a higher
standard of care than that set forth herein;


 
14

--------------------------------------------------------------------------------

 
 
 
(c)
will be regarded as making no representations and having no responsibilities as
to the validity, perfectibility, sufficiency, value, genuineness, ownership or
transferability of the Mortgage Loans, and will not be required to and will not
make any representations as to the validity, value, perfectibility, genuineness,
ownership or transferability  of the Mortgage Loans;




 
(d)
may rely on and shall be protected in acting upon any certificate, instrument,
opinion, notice, letter, facsimile or other document delivered to it and in good
faith believed by it to be genuine and to have been signed by the proper party
or parties; may rely on and shall be protected in acting upon the written
instructions of the Trustee and such employees and representatives of the
Trustee as the Trustee may hereinafter designate in writing;



 
(g)
shall not be responsible for the validity and perfection of the Trustee’s
security interest in the Mortgage Loans hereunder, other than the Custodian’s
obligation to take possession of the Mortgage Files as set forth in Section 3.1
hereof, and makes no representation or warranty with respect to, the validity,
adequacy or perfection of any lien upon or security interest in any Mortgage
File;



 
(h)
shall have no responsibility or duty with respect to any Mortgage Files while
not in its possession;



 
(i)
shall be under no obligation to make any investigation into the facts or matters
stated in any resolution, exhibit, request, representation, opinion,
certificate, statement, acknowledgement, consent, order or document in the
Mortgage Files;



 
(j)
shall not be liable with respect to any action taken or omitted to be taken in
accordance with any written direction, instruction, acknowledgement, consent or
any other communication that is from the Trustee or any other Person specified
herein and that complies with the provisions of this Custodial Agreement.



 
(k)
shall not be responsible for preparing or filing any reports or returns relating
to federal, state or local income taxes with respect to this Custodial
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses;



 
(l)
shall have no duty to qualify to do business in any jurisdiction, other than (i)
any jurisdiction where any Mortgage File is or may be held by the Custodian from
time to time hereunder, and (ii) any jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
qualify could have a material adverse effect on the Custodian or its property or
business or on the ability of the Custodian to perform it duties hereunder; and




 
(m)
shall have no duty to ascertain whether or not any cash amount or payment has
been received by the Securities Administrator, any Servicer, any Originator, any
Mortgage Loan purchaser or seller, or any other third person.

 
 
15

--------------------------------------------------------------------------------

 
 
(n)
In the event that (i) the Trustee or the Custodian shall be served by a third
party with any type of levy, attachment, writ or court order with respect to any
Mortgage File or any document included within a Mortgage File or (ii) a third
party shall institute any court proceeding by which any Mortgage File or a
document included within a Mortgage File shall be required to be delivered
otherwise than in accordance with the provisions of this Custodial Agreement,
the Trustee or the Custodian (whichever is the party receiving such service)
shall promptly deliver or cause to be delivered to the applicable Servicer
copies of all court papers, orders, documents and other materials concerning
such proceedings.  The Custodian shall, to the extent permitted by law and any
court order, continue to hold and maintain all Mortgage Files that are the
subject of such proceedings pending an order of a court of competent
jurisdiction permitting or directing disposition thereof.  Upon final
determination of such court, and if permitted by such determination, the
Custodian shall dispose of such Mortgage File or any document included within
such Mortgage File as directed in writing by the applicable Servicer, which
shall give a direction consistent with such court determination.  Neither the
Custodian nor the Trustee shall have any obligation to monitor or appear in any
such proceeding on behalf of or in the name of the Trustee.  Expenses and fees
(including, without limitation, attorney’s fees and expenses) of the Custodian
or the Trustee, as applicable, incurred as a result of such proceedings shall be
reimbursed by the Trust Fund, subject to the limitations on reimbursements in
clause (B) of the definition of Available Distribution Amount in the Pooling and
Servicing Agreement.



The provisions of this Section 4.3 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Custodial Agreement.


Section 4.4.  Standard of Care; Indemnification.


 
(a)
The Seller agrees to indemnify and hold harmless the Custodian and each of the
Custodian’s parent, affiliates, subsidiaries, directors, officers, employees and
agents against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable attorneys’ fees and expenses,
that may be imposed on, incurred by, or asserted against it or them in any way
relating to or arising out of this Custodial Agreement or any action taken or
not taken by it or them under this Custodial Agreement or any related document
or agreement unless such claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements were
imposed on, incurred by or asserted against Custodian solely as a result of the
material breach by Custodian of its obligations hereunder, which breach was
caused by negligence, bad faith, or willful misconduct on the part of the
Custodian.  The foregoing indemnification shall survive the termination or
transfer of this Custodial Agreement, and the resignation or removal of the
Custodian.

 
 
16

--------------------------------------------------------------------------------

 

 
(b)
The Custodian shall indemnify and hold harmless the Seller, the Depositor, the
Master Servicer (where the Master Servicer and the Custodian are not the same
entity) and the Trustee and each of their directors, officers, employees and
agents from and against any and all losses, liabilities, obligations, damages,
penalties, actions, judgments, suits, claims, costs, expenses (including
attorneys’ fees and related expenses), disbursements or any and all other costs
and expenses of any kind or nature whatsoever that may be incurred in connection
with, or arising out of, the Custodian’s willful misfeasance, bad faith or
negligence in the performance of its duties hereunder or by reason of its
reckless disregard for its obligations and duties hereunder, including but not
limited to its failure to produce (or provide evidence of delivery of), upon any
request hereunder, any Mortgage Note or other document or instrument comprising
a Mortgage File after the Custodian has certified that such document or
instrument was in its possession pursuant to the terms hereof.  Neither the
Custodian nor any of its directors, officers, agents or employees, shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith in good faith and believed by it or them to be within the
purview of this Custodial Agreement, except as set forth above.  In no event
shall the Custodian or its directors, officers, agents or employees be held
liable for any special, indirect or consequential damages resulting from any
action taken or omitted to be taken by it or any of them hereunder or in
connection herewith even if advised of the possibility of such damages. This
indemnification provided in this Section 4.4(b) shall survive the termination of
this Custodial Agreement and the resignation or removal of the Custodian
hereunder.



 
(c)
No provision of this Custodial Agreement shall require the Custodian to expend
or risk its own funds or otherwise incur financial liability (other than
expenses or liabilities otherwise required to be incurred by the express terms
of this Custodial Agreement, including but not limited to Section 4.4(b) hereof)
in the performance of its duties under this Custodial Agreement if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity is not reasonably assured to it.



 
(d)
If the Seller fails to indemnify the Custodian as required in this Section 4.4,
the Trust Fund shall indemnify the Custodian as required under this Section 4.4,
subject to the limitation on reimbursements described in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.



Section 4.5.  Force Majeure.  The Custodian will not have any liability for
failure to perform or delay in performing duties set forth herein if the failure
or delay is due to an event of force majeure.  A force majeure is an event or
condition beyond the Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism.  The Custodian will
make reasonable efforts to prevent performance delays or disruptions in the
event of such occurrences.


Section 4.6.  Accounting.  On or before March 1st of each calendar year,
beginning with March 1, 2012, unless a Form 15 suspension notice has been filed
on behalf of the Trust Fund, and in each year in which the Depositor has
instructed the Securities Administrator to file Exchange Act reports, the
Custodian shall, at its own expense, cause a firm of independent public
accountants (who may also render other services to Custodian), which is a member
of the American Institute of Certified Public Accountants, to furnish to the
Depositor, the Securities Administrator, the Seller and each Servicer a report
to the effect that such firm that attests to, and reports on, the assessment
made by such asserting party pursuant to Section 4.7 below, which report shall
be made in accordance with standards for attestation engagements issued or
adopted by the Public Company Accounting Oversight Board.


 
17

--------------------------------------------------------------------------------

 

Section 4.7.  Compliance Certification.  On or before March 1st of each calendar
year, beginning with March 1, 2012, unless a Form 15 suspension notice has been
filed on behalf of the Trust Fund, and in each year in which the Depositor has
instructed the Securities Administrator to file Exchange Act reports, the
Custodian shall deliver to the Depositor, the Securities Administrator, the
Seller and each Servicer a report regarding its assessment of compliance with
the servicing criteria identified in Exhibit I attached hereto, as of and for
the period ending the end of the fiscal year ending no later than December 31 of
the year prior to the year of delivery of the report, with respect to
asset-backed security transactions taken as a whole in which the Custodian is
performing any of the servicing criteria specified in Exhibit I and that are
backed by the same asset type backing such asset-backed securities. Each such
report shall include (a) a statement of the party’s responsibility for assessing
compliance with the servicing criteria applicable to such party, (b) a statement
that such party used the criteria identified in Item 1122(d) of Regulation AB
(17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time, “Regulation AB”) (§ 229.1122(d)) to assess compliance with the
applicable servicing criteria, (c) disclosure of any material instance of
noncompliance identified by such party, and (d) a statement that a registered
public accounting firm has issued an attestation report on such party’s
assessment of compliance with the applicable servicing criteria, which report
shall be delivered by the Custodian as provided in this Section 4.7.


Section 4.8.  Subcontracting.  The Custodian has not and shall not engage any
subcontractor which is “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB.


ARTICLE 5.
REPRESENTATIONS AND WARRANTIES


Section 5.1.  Capital Requirements.  The Custodian represents, warrants, and
covenants that:


 
(a)
The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under the laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custodial Agreement. Nothing in
this Agreement shall be deemed to impose on the Custodian any duty to qualify to
do business in any jurisdiction, other than (i) any jurisdiction where any
Mortgage Loan is or may be held by the Custodian from time to time hereunder,
and (ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on the Custodian or its property or business or on the ability of
the Custodian to perform it duties hereunder;

 
 
18

--------------------------------------------------------------------------------

 

 
(b)
The execution, delivery and performance of this Custodial Agreement have been
duly authorized by all necessary corporate action and the execution and delivery
of this Custodial Agreement by the Custodian in the manner contemplated herein
and the performance of and compliance with the terms hereof by it will not (i)
violate, contravene or create a default under any applicable laws, licenses or
permits to the best of its knowledge, or (ii) violate, contravene or create a
default under any charter document or bylaw of the Custodian or, to the best of
the Custodian’s knowledge, any contract, agreement or instrument to which the
Custodian or by which any of its property may be bound and will not result in
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property;



 
(c)
The execution and delivery of this Custodial Agreement by the Custodian and the
performance of and compliance with its obligations and covenants hereunder do
not require the consent or approval of any governmental authority, or, if such
consent or approval is required, it has been obtained; and



 
(d)
This Custodial Agreement, and each Certification issued hereunder, when executed
and delivered by the Custodian will constitute valid, legal and binding
obligations of the Custodian, enforceable against the Custodian in accordance
with their respective terms, except (i) as the enforcement thereof may be
limited by applicable debtor relief laws and (ii) that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or at law.



 
(e)
Unless the Custodian notifies the Trustee and the Depositor in writing not less
than thirty (30) days prior to any transfer of the Mortgage Files, such files
will be held by the Custodian, in the Custodian’s sole discretion, in the State
of Minnesota.



 
(f)
The Custodian represents and warrants that the Custodian is a depository
institution or a trust company subject to supervision or examination by a
federal or state authority and has the combined capital and surplus of at least
$50 million.



Section 5.2.  No Claims to Mortgage Loans.  The Custodian, solely in its
capacity as Custodian, represents and warrants that (i) it took possession of
the Mortgage Loans on behalf of the Trustee, to the best of its knowledge,
without written notice of any adverse claim, lien, charge, encumbrance or
security interest (including without limitation, federal tax liens or liens
arising under the Employee Retirement Income Security Act of 1974, as amended),
(ii) except as permitted in this Custodial Agreement, it does not and will not,
in its capacity as Custodian, assert any claim or interest in the Mortgage Loans
and will hold such Mortgage Loans pursuant to the terms of this Custodial
Agreement, and (iii) it has not encumbered or transferred its right, title or
interest as Custodian in the Mortgage Loans other than to, or as directed by,
the Trustee.  Notwithstanding any other provisions of this Custodial Agreement
and without limiting the generality of the foregoing, the Custodian shall not at
any time exercise or seek to enforce any claim, right or remedy, including any
statutory or common law rights of set-off, if any, that the Custodian may
otherwise have against all or any part of a Mortgage File, Mortgage Loan or
proceeds of either.


 
19

--------------------------------------------------------------------------------

 


ARTICLE 6.
COVENANTS


Section 6.1.  Insurance.  The Custodian will, at its own expense, maintain in
full force and effect at all times during the term of this Custodial Agreement
the following:


 
(a)
fidelity insurance;



 
(b)
errors and omissions insurance;



 
(c)
theft of documents insurance; and



 
(d)
forgery insurance.



All such insurance shall be in amounts with standard coverage and subject to
deductibles as is customary for insurance typically maintained by banking
institutions or trust companies which act as custodians.  A certificate of the
respective insurer as to each such policy shall be furnished to the Trustee,
upon request.


Section 6.2.  Storage of Mortgage Files.  The Custodian will segregate and store
the Mortgage Files in secure, fire resistant storage facilities in accordance
with customary controls on access regarding the safety and security of the
Mortgage Files.


ARTICLE 7.
MISCELLANEOUS


Section 7.1  Notices.  Any notice, demand or consent, required or permitted by
this Custodial Agreement shall be in writing and shall be effective and deemed
delivered only when received by the party to which it is sent.  Any such notice,
demand or consent shall be deemed to have been duly given if (i) personally
delivered, (ii) mailed by registered mail, postage prepaid, (iii) delivered by
overnight courier, or (iv) transmitted via email, telegraph or facsimile, in
each instance at the address listed below, or such other address as may
hereafter be furnished by any party to the other parties in writing:


 
20

--------------------------------------------------------------------------------

 


If to the Custodian:


Wells Fargo Bank, N.A.
751 Kasota Avenue
Minneapolis, MN 55414
Attention:  Document Custody – Sequoia Mortgage Trust 2012-1


If to the Master Servicer:


Wells Fargo Bank, N.A.
P.O. Box 98
Columbia, MD  21046
Attention:  Client Manager – Sequoia Mortgage Trust 2012-1


(or, for overnight deliveries,
9062 Old Annapolis Road
Columbia, MD 21045
Attention:  Client Manager – Sequoia Mortgage Trust 2012-1)


If to the Trustee:


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1


If the Depositor:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941


If to the Seller:


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Attention:  Sequoia Mortgage Trust 2012-1


If to CEN:


Cenlar FSB
425 Phillips Boulevard
Ewing, NJ 08618


With a copy address to Corporate Counsel at the same address


 
21

--------------------------------------------------------------------------------

 


If to CTB:


Cole Taylor Bank
7789 East M-36
Whitmore Lake, MI 48189
Attention:  Phil Miller


With a copy to
Cole Taylor Bank
9550 W. Higgins Road
Rosemont, IL 960018
Chicago, IL 60606
Attention: General Counsel


If to FRB:


First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention: Tony Sachs


If to FCM:


Flagstar Capital Markets Corporation
5151 Corporate Drive
Troy, Michigan 48098
Attention : Product Development Department


If to GFC:


GuardHill Financial Corp
140 East 45th Street, 31st Floor
New York, NY, 10017


If to PHH:


PHH Mortgage Corporation
One Mortgage Way
Mt. Laurel, NJ  08054
Attention: Vice President, Servicing


 
22

--------------------------------------------------------------------------------

 


If to PL


PrimeLending, a PlainsCapital Company
18111 Preston Road, Suite 900
Dallas, Texas 75252
Attention:  Mr. Scott Eggen, SVP


If to SPS


Select Portfolio Servicing, Inc.
3815 S. West Temple
Salt Lake City, UT 84115
Attention: Business Development


With a copy to the General Counsel at:


Select Portfolio Servicing, Inc.
3815 S. West Temple
Salt Lake City, UT 84115
Attention: General Counsel


If to SSB


Sterling Savings Bank Home Loan Division
6505 218th St SW, Suite 9
Mountlake Terrace, WA, 98043
Attention:      Kathrine Shairrick, Loan Servicing


If to WMC


Wintrust Mortgage,
a division of Barrington Bank and Trust
1S660 Midwest Road, Suite 100
Oakbrook Terrace, Illinois  60181
Attention: Loss Mitigation


Section 7.2.  Entire Agreement.  This Custodial Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof, including any prior
custodial agreements. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof, and no implied covenants or obligations shall be read into this
Custodial Agreement concerning the Custodian. This Custodial Agreement may not
be modified or amended other than by an agreement in writing signed by the
parties hereto.


 
23

--------------------------------------------------------------------------------

 


Section 7.3.  Binding Nature of Agreement: Assignment.  This Custodial Agreement
shall be binding upon and inure to the benefit of the Custodian and the Trustee
and their respective and permitted assigns. The Trustee may assign its interest
in any of the Mortgage Loans held under this Custodial Agreement to a successor
trustee pursuant to the Pooling and Servicing Agreement, by delivery of the
following to the Custodian: (a) written notice of such assignment identifying
the Mortgage Loans to be assigned and the assignee of such Mortgage Loans and
(b) a written agreement of such assignee to assume all obligations of the
Trustee under this Custodial Agreement with respect to such Mortgage
Loans.  Upon receipt of any such written notice of assignment and written
assumption of obligations, the Custodian shall treat such assignee as the
Trustee for all purposes of this Custodial Agreement.  The Custodian shall not
assign, transfer, pledge or grant a security interest in any of its rights,
benefits or privileges hereunder, nor shall the Custodian delegate or appoint
any other person or entity to perform or carry out any of its duties,
responsibilities or obligations under this Custodial Agreement, without the
prior written consent of the Trustee.


Section 7.4.  Governing Law.  This Custodial Agreement and all questions
relating to its validity, interpretation, performance and enforcement shall be
governed by and construed, interpreted and enforced in accordance with the laws
of the State of New York notwithstanding any law, rule, regulation, or other
conflict-of-law provisions to the contrary.


Section 7.5.  Recordation of Agreement.  To the extent permitted by applicable
law, this Custodial Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by each Servicer in its sole discretion.


Section 7.6.  Agreement for the Exclusive Benefit of Parties.  This Custodial
Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns, and shall not be deemed to create
or confer any legal or equitable right, remedy or claim upon any other Person
whatsoever, except that the holders of the Mortgage Certificates shall be third
party beneficiaries of this Custodial Agreement.


Section 7.7  Counterparts.  This Custodial Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute one and the
same instrument.


Section 7.8.  Indulgences: Not Waivers.  Neither the failure nor any delay on
the part of a party hereto to exercise any right, remedy, power or privilege
under this Custodial Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.


 
24

--------------------------------------------------------------------------------

 


Section 7.9.  Titles Not to Affect Interpretation.  The titles of sections and
subsections contained in this Custodial Agreement are for convenience only and
they neither form a part of this Custodial Agreement nor are they to be used in
the construction or interpretation hereof.


Section 7.10.  Provisions Separable.  The provisions of this Custodial Agreement
are independent of and separable from each other and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be valid or unenforceable in whole or in
part.


Section 7.11.  Conflict or Inconsistency.  In the event of any conflict or
inconsistency between the terms and provisions of this Custodial Agreement and
the terms and provisions of any contract, instrument or other agreement between
Custodian and any third party, the terms and provisions of this Custodial
Agreement shall control, provided, however, that in the event of any conflict or
inconsistency between the terms of this Custodial Agreement and the instructions
of the Trustee, the Trustee’s instructions shall control.
 
Section 7.12.  Waiver of Trial by Jury.  The parties hereto each knowingly,
voluntarily and intentionally waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury of any dispute arising
under or relating to this Custodial Agreement or the transactions contemplated
hereby.


Section 7.13.  Submission To Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:


 
(a)
submits for itself and its property in any legal action or proceeding relating
to this Custodial Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive jurisdiction of the courts of the State
of New York, the federal courts of the United States of America for the Southern
District of New York, and any appellate courts from any thereof;



 
(b)
consents that any such action or proceeding may be brought in such courts and,
to the extent permitted by applicable law, waives any objection that it may now
or hereafter have to the venue of any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;



 
(c)
agrees that the service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to its address set forth herein or at such other address of which the
other party shall have been notified; and



 
(d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction.

 
 
25

--------------------------------------------------------------------------------

 


Section 7.14.  Non-petition.  Notwithstanding anything in this Custodial
Agreement to the contrary, the Custodian, in its capacity as custodian
hereunder, shall not, prior to the date which is one year and one day after the
termination of this Custodial Agreement, with respect to the Depositor or the
Trustee, acquiesce, petition or otherwise invoke or cause the Depositor or the
Trustee (or any assignee) to invoke the process of the court or governmental
authority for the purpose of commencing or sustaining a case against the
Depositor or the Trustee under any federal or state bankruptcy, insolvency or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Depositor or the Trustee or any
substantial part of its property or ordering the winding up or liquidation of
the affairs of the Depositor or the Trustee.


Section 7.15  Termination.  Unless terminated earlier pursuant to Section 4.1,
this Custodial Agreement shall terminate upon the earlier of (a) the repurchase
of all of the Mortgage Loans pursuant to the CTB MLSA, the FRB MLSA, the FCM
MLSA, the GFC MLSA, the PHH MLSA, the PL MLSA, the SSB MLSA or the WMC MLSA, or
pursuant to the Pooling and Servicing Agreement, which repurchase shall be
evidenced by a notice from the Securities Administrator to the Custodian stating
that beneficial ownership of the Mortgage Loans has been transferred to their
purchaser or purchasers, (b) the Custodian’s receipt of written notice from the
Securities Administrator of the final payment or liquidation of the final
Mortgage Loan held by the Custodian under this Custodial Agreement or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any such Mortgage Loan, or (c) the final payment date of the
Certificates as evidenced by a notice from the Securities Administrator to the
Custodian, a copy of which notice shall be simultaneously delivered to the
Depositor, and delivery of the Mortgage Files pursuant to the Trustee’s
instructions.  Upon termination of this Custodial Agreement, the related
Mortgage Files will be released by the Custodian in accordance with the
Trustee’s written instructions.


[Signatures appear on the following page.]


 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Custodial Agreement as of
the date on the cover page of this Custodial Agreement.




 
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Trustee
     
By:
     
Name:
     
Title:
         
WELLS FARGO BANK, N.A., as Custodian
     
By:
     
Name:
     
Title:
         
WELLS FARGO BANK, N.A., as Master Servicer
     
By:
     
Name:
     
Title:
         
SEQUOIA RESIDENTIAL FUNDING, INC.,
 
as Depositor
     
By:
     
Name:
     
Title:
         
REDWOOD RESIDENTIAL ACQUISITION CORPORATION, as Seller
     
By:
     
Name:
     
Title:
   

 
 
27

--------------------------------------------------------------------------------

 


EXHIBIT A


DELIVERY INSTRUCTIONS


WELLS FARGO DOCUMENT CUSTODY


Address & Contact Name:                 Wells Fargo Bank, N.A.
Attn: Private Certifications
751 Kasota Avenue
Minneapolis, MN 55414


Notification of Transfer:   Please notify ____________ at (612)______ with the
anticipated date of the transfers and the number of loan files to be sent to
Wells Fargo Bank, N.A.
 
Shipping instructions:
 
·
Documents placed in a pocket file folder (legal size)

 
·
Labels, affixed to the upper right hand corner of the legal-size pocket file
folder, including Issuer Name, Previous Loan # (if any), Borrower Name, Loan #

 
·
Loan files placed in sequential, numerical loan number order inside archive
boxes

 
·
A packing list, consisting of a list of the loans and the box number, must be
included in each box

 
·
Each box must be marked on the outside to identify its contents as
follows:  Investor/Seller/Funding Date/Box 1 of __ , Ln # 100000–100200

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


DATA FORMAT


Each column must contain the column header indicated in the new CSV Field Header
name column on the attached grid.


Each column is separated by a comma; if data in a column contains valid commas,
that data is surrounded by double quotes; so the file is comma delimited and
double quote text qualified. Double quotes are only required when the data
contains commas that do not indicate a new column.


Dates are required to be formatted as follows:  MM/DD/YYYY


All data should be formatted as Text. The TYPE referred to below is a listing of
what the field type on the collateral tracking system is. This is to assist in
identifying what data is importable to a specific field and what is not. For
example a value of ‘Monday’ would not be importable to the Rate field as Rate is
a numeric field and the value of ‘Monday’ is text characters.


Char and Varchar = Any text up to the length specified, can be any combo of
letters numbers that fit within the maximum field length


Numeric = Only numbers.  Precision is found under formatting.  For example 3.3 =
123.123, 6.2 = 123456.12


Small int = A number between 0 and 32,000


Tiny Int = 0 or 1 (0 = unchecked, 1 = checked).


Integer = Numeric without decimals.


*Required
Field Header Name
 
Type
 
Formatting
 
Max Length
 
Description
COLL_KEY*
 
Char(20)
     
20
 
Collateral Id
ALT_ID
 
Char(20)
     
20
 
Alternate id
BORROWER*
 
Varchar(60)
     
60
 
Borrower 1 Last Name
CASENUM
 
Char(20)
     
20
 
Case Number
CLOSED
 
Small Date
 
MM/DD/YYYY
 
10
 
Closed Date
FIRSTDUE
 
Small Date
 
MM/DD/YYYY
 
10
 
First Due Date
MATURITY*
 
Small Date
 
MM/DD/YYYY
 
10
 
Maturity Date
RATE*
 
Numeric
 
3.6
 
9
 
Rate
LNAMOUNT*
 
Numeric
 
12.2
 
14
 
Original Loan Amount
PI
 
Numeric
 
6.2
 
8
 
Payment & Interest
STATE*
 
Char(2)
     
2
 
State
CITY*
 
Varchar(60)
     
60
 
City
ZIP*
 
Varchar(10)
     
10
 
Zip Code
ADDRESS*
 
Varchar(60)
     
60
 
Address
ARMADJ*
 
Small Date
 
MM/DD/YYYY
 
10
 
ARM Adjust Date
ARMCONV
 
Char(1)
     
1
 
ARM Convertability
ARMROUND
 
Numeric
 
3.6
 
9
 
ARM Round
ARMACAP*
 
Numeric
 
3.6
 
9
 
ARM Annual Cap
ARMLCAP*
 
Numeric
 
3.6
 
9
 
ARM Life Cap
ARMMARGIN*
 
Numeric
 
3.6
 
9
 
ARM Margin

 
 
 

--------------------------------------------------------------------------------

 


Field Header Name
 
Type
 
Formatting
 
Max Length
 
Description
ARMFLOOR
 
Numeric
 
3.6
 
9
 
ARM Floor
ARMINDEX
 
Varchar(10)
     
10
 
ARM Index Source
ARMIDXRATE
 
Numeric
 
3.6
 
9
 
ARM Index Rate
ARMLOOKBAK
 
Small Int
 
1
 
5
 
ARM Look back
MERSMIN*
 
Char(18)
     
18
 
Mers Min Number
MERSFLAG*
 
TinyInt
 
1
 
1
 
MERS Flag (1=Checked 0 = Unchecked)
BOOKPAGE
 
Char(10)
     
10
 
Instrument Book and Page number
CTRLNUM
 
Varchar(7)
     
7
 
Control Number
INSTRUMENT
 
Varchar(20)
     
20
 
Instrument Number
RECORDED
 
Small Date
 
MM/DD/YYYY
 
10
 
Recorded Date
CURR_UPB
 
Numeric
 
12.2
 
14
 
Current Unpaid Principal Balance
INVEST_KEY
 
Char(20)
     
20
 
Investor Id
ISMOM
 
TinyInt
 
1
 
1
 
MOM Flag (1 = Checked 0 = Unchecked)
TRUSTNUM
 
VarChar(40)
     
40
 
Trust Number
UDF_CHAR1*
 
Varchar(40)
     
40
 
User Defined Character Field 1 (co-op)
UDF_CHAR2
 
Varchar(40)
     
40
 
User Defined Character Field 2
UDF_DATE1
 
Small Date
 
MM/DD/YYYY
 
10
 
User Defined Date Field 1
UDF_DATE2
 
Small Date
 
MM/DD/YYYY
 
10
 
User Defined Date Field 2
UDF_DOL1
 
Numeric
 
12.2
 
14
 
User Defined Dollar Field 1
UDF_DOL2
 
Numeric
 
12.2
 
14
 
User Defined Dollar Field 2
UDF_PCT1
 
Numeric
 
4.6
 
10
 
User Defined Percentage Field 1
UDF_PCT2
 
Numeric
 
4.6
 
10
 
User Defined Percentage Field 2
UDF_INT1
 
Integer
 
7
 
7
 
User Defined Integer Field 1
UDF_INT2
 
Integer
 
7
 
7
 
User Defined Integer Field 2
VINNUM
 
Varchar(20)
     
20
 
Vehicle Identification Number
MAKE
 
Varchar(10)
     
10
 
Vehicle Make
MODEL
 
Varchar(10)
     
10
 
Vehicle Model
YEAR
 
Varchar(4)
     
4
 
Vehicle Year
ASSTDESC
 
Varchar(25)
     
25
 
Description Of The Asset
LTV
 
Numeric
 
3.1
 
4
 
Loan To Value Ratio
TERM
 
Varchar(3)
     
3
 
Loan or Lease Term
Address2
 
Varchar(30)
     
30
 
Address 2
BORR1FIRST*
 
Varchar(30)
     
30
 
Borrower 1 First name
BORR1MID
 
Varchar(30)
     
30
 
Borrower 1 Middle Name
BORR2FIRST
 
Varchar(30)
     
30
 
Borrower 2 First Name
BORR2MID
 
Varchar(30)
     
30
 
Borrower 2 Middle Name
BORR2LAST
 
Varchar(60)
     
60
 
Borrower 2 Last Name
ARMCEIL
  
Numeric
  
2.3
  
5
  
ARM Ceiling

 
 
 

--------------------------------------------------------------------------------

 


Field Header Name
 
Type
 
Formatting
 
Max Length
 
Description
COUNTY
 
Varchar(40)
     
40
 
County
RATECHGFRQ
 
Small Int
     
5
 
Rate Change Frequency – In months
BALLOONFLG
 
TinyInt
     
1
 
Balloon Flag (1 = Checked 0 = Unchecked)
BALLOONTRM
 
Small Int
     
5
 
Balloon Term – In months
IO_FLAG
 
TinyInt
     
1
 
Interest Only Flag
(1 = Checked 0 = Unchecked)
IO_TERM
 
Small Int
     
5
 
Interest Only Term – In months
ARMPFLRINI
 
Numeric
 
3.6
 
9
 
Initial Periodic Rate Floor
ARMPCAPINI
 
Numeric
 
3.6
 
9
 
Initial Periodic Rate Cap
ARMPFLOOR
 
Numeric
 
3.6
 
9
 
Periodic Rate Floor
ROUND_METH
 
TinyInt
     
1
 
Arm Loan Rounding Method
( 0=Round Nearest, 1=Round Up, 2=Round Down, 3=None )
INTAMOUNT
 
Numeric
 
12.2
 
14
 
Interest Amount
FUNDDATE
 
Small Date
 
MM/DD/YYYY
 
10
 
Funding Date
NEGAMFLAG
 
TinyInt
     
1
 
Negative Amortization Flag
(1 = Checked 0 = Unchecked)
NEGAMCAP
 
Numeric
 
3.6
 
9
 
Negative Amortization Cap
PAYCAP
 
Numeric
 
12.2
 
14
 
Payment Cap Amount
PREPAYTERM
 
Small Int
     
5
 
Prepayment Term
PPP_FLAG
 
TinyInt
     
1
 
Prepayment Penalty Flag
(1 = Checked 0 = Unchecked)
PPP_DESCR
 
Varchar(254)
     
254
 
Prepayment Penalty Description
PPP_PCT
 
Numeric
 
3.6
 
9
 
Prepayment Penalty Percent
SERVICER_LOAN_ID
 
Varchar(20)
     
20
 
Servicer Loan Number
ADDITIONAL_LOAN_ID
 
Varchar(20)
     
20
 
Additional Loan Number

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


AUTHORIZED REPRESENTATIVES CERTIFICATION


TO:  Wells Fargo Bank Document Custody


Reference is hereby made to the Custodial Agreement, dated as of January 1,
2012, between U.S. Bank National Association, as Trustee, Redwood Residential
Acquisition Corporation, as Seller, Sequoia Residential Funding, Inc., as
Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo Bank,
N.A., as Custodian (the “Custodial Agreement”).


Effective ________________ (date), the undersigned, a duly authorized
representative of [[CEN/CTB/FRB/FCM/GFC/PHH/PL/SPS/SSB/WMC], as
[Servicer/Originator]][U.S. Bank National Association, as Trustee][Sequoia
Residential Funding, Inc., as Depositor][Wells Fargo Bank, N.A., as Master
Servicer], hereby designates each of the persons whose names, titles, and
signatures appear below as an Authorized Representative under the Custodial
Agreement.  This authorization will remain in place until such time as it is
revoked, amended or supplemented in writing, by an officer of the Trustee or the
Servicer.


Capitalized terms not defined herein shall have the meaning ascribed to them in
the Custodial Agreement.


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
The above named company agrees to immediately notify Wells Fargo Bank, N.A., or
its successors or assigns (“Wells Fargo”), should any person named hereunder
become ineligible as an Authorized Representative and shall indemnify Wells
Fargo and hold it harmless from and against any actions and/or suits whether
groundless or otherwise and from and against any losses, damages, costs,
charges, counsel fees, payments, expenses and liabilities (“Losses”) arising
directly out of any action as an Authorized Representative under the Custodial
Agreement of any person named in this list, except for liability arising out of
Wells Fargo’s negligence, wilful misconduct or bad faith.  These indemnity
provisions shall survive the termination or assignment of the pools or loans.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this certificate for and on
behalf of [[CEN/CTB/FRB/FCM/GFC/PHH/PL/SPS/SSB/WMC], as
[Servicer/Originator]][U.S. Bank National Association, N.A., as Trustee][Sequoia
Residential Funding, Inc., as Depositor][Wells Fargo Bank, N.A., as Master
Servicer], this   __ day of ______________, ___.


By (signature):
 



Name:
 

Title:
 

Phone #:
 
Fax #:
 
 

 
This form must be signed by an officer of the company.  The officer needs to be
someone other than those individuals who are being added as authorized signers.
 
ACKNOWLEDGEMENT:
(Individual)


State of                                                                        
}ss.


County
of                                                                              
   }ss.


This instrument was acknowledged before me
on                                                     (date)
by                                                 
   

(Seal)      (Signature of notarial officer)
My Commission Expires:
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1


INITIAL AUTHORIZED REPRESENTATIVES OF THE TRUSTEE


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2


INITIAL AUTHORIZED REPRESENTATIVES OF THE DEPOSITOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-3A


INITIAL AUTHORIZED REPRESENTATIVES OF CENLAR FSB, AS SERVICER


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3B


INITIAL AUTHORIZED REPRESENTATIVES OF COLE TAYLOR BANK, AS ORIGINATOR
 
Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3C


INITIAL AUTHORIZED REPRESENTATIVES OF FIRST REPUBLIC BANK, AS SERVICER AND AS
ORIGINATOR

 
Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3D


INITIAL AUTHORIZED REPRESENTATIVES OF FLAGSTAR CAPITAL MARKETS CORPORATION, AS
ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3E


INITIAL AUTHORIZED REPRESENTATIVES OF GUARDHILL FINANCIAL CORPORATION, AS
ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3F


INITIAL AUTHORIZED REPRESENTATIVES OF PHH MORTGAGE CORPORATION, AS SERVICER AND
AS ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3G


INITIAL AUTHORIZED REPRESENTATIVES OF PRIMELENDING, A PLAINSCAPITAL COMPANY, AS
ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D-3H


INITIAL AUTHORIZED REPRESENTATIVES OF SELECT PORTFOLIO SERVICING, INC., AS
SERVICER


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D-3I


INITIAL AUTHORIZED REPRESENTATIVES OF STERLING SAVINGS BANK, AS ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D-3J


INITIAL AUTHORIZED REPRESENTATIVES OF WINTRUST MORTGAGE, AS ORIGINATOR


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3K


INITIAL AUTHORIZED REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER


Name
 
Title
 
Specimen Signature
                                                                               
                                                                 
  
 

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


WELLS FARGO BANK, N.A.
SCHEDULE OF FEES FOR CUSTODY SERVICES
 
All fees described below to be paid by the Master Servicer as set forth in the
Custodial Agreement, except as described under “Shipping.”

Transaction Charges:1


Annual Safekeeping Fee:
Per Mortgage File held at end of month


Final/trailing Documents – Rejected Trailing/Final Documents
Includes filing of documents in the Mortgage File,
Per occurrence


Release Requests/Rejected Release Requests
Standard Release
-48 hour turnaround time, excludes shipping expense
-Requests returned for Mortgage Files not in custody or improperly prepared
 Requests for Release


Rush Release Requests
24 hour turnaround time, excludes shipping expense


Shipping
The applicable Servicer shall be required to pay shipping expenses for any
Mortgage File if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in the related servicing agreement
resulting in the repurchase of such Mortgage Loan by such Servicer.  In all
other cases where any Mortgage Files are required to be shipped to any party,
the Depositor shall pay the related shipping expenses; provided, however, that
if the Depositor fails to pay such expenses within 45 days of invoicing from the
Custodian, such expenses shall be paid by the Trust Fund, subject to the
limitations on reimbursements in clause (B) of the definition of Available
Distribution Amount in the Pooling and Servicing Agreement.


File Reinstatements/Rejected File Reinstate
Reinstatements that cannot be accepted because the file is incomplete


Trust Receipts/ Certifications /Bailee Letters
Issuance of bailee letters, trust receipts, if applicable.  Per receipt/letter


File Pull Fee
           Per file includes research, etc.


Labeling of files
Includes the preparation and application of labels to files


Endorsement and Assignment Stamping
Per endorsement or assignment


Copies of Documents
Pull fee per file
Per single sided copy
Costs of special projects requiring copies of more than 5% of the Mortgage Files
shall be negotiated with and paid by the requesting party.


Interfiling fee
Includes placing loan files or documents in loan number order.  Per file or
document.


File Folders Includes placing documents not received in manila folder
 

--------------------------------------------------------------------------------

1 Fee amount to be provided to the Master Servicer by the Custodian
 

 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________
 
751 Kasota Avenue
   
Minneapolis, MN 55414
   
Attn: WFDC Release Department
 



 
Re:
Custodial Agreement, dated as of January 1, 2012, among U.S. Bank National
Association, as Trustee, Redwood Residential Acquisition Corporation, as Seller,
Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer, and Wells Fargo Bank, N.A., as Custodian (the “Custodial
Agreement”)



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian's Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 
Mortgage Loan Number: _________________________
Investor Number: ________________________
   
Mortgagor Name, Address & Zip Code:        
Pool Number:____________________________



Reason for Requesting Documents (check one):
     
_______ 1. Mortgage Paid in Full
     
_______ 2. Foreclosure
     
_______ 3.  Substitution
     
_______ 4. Other Liquidation
     
_______ 5. Non-liquidation
Reason:__________________



By:____________________________________________
(Authorized Signature)


Printed Name ___________________________________


[Servicer][Master Servicer] Name:________ __________


Ship To Address: ___________________________


_______ _____________________


Phone:                 ___________________________
 
 
 

--------------------------------------------------------------------------------

 
 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:


           
 
Date
Signature
         
Documents returned to Custodian:
         
           
 
Date
Custodian
   

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF CERTIFICATION


DATE


U.S. Bank National Association, as Trustee
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Attention:  Sequoia Mortgage Trust 2012-1


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Attention:  Sequoia Mortgage Trust 2012-1


Cenlar FSB
425 Phillips Boulevard
Ewing, NJ 08618


Cole Taylor Bank
7789 East M-36
Whitmore Lake, MI 48189
Attention:  Phil Miller


First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention: Tony Sachs


Flagstar Capital Markets Corporation
5151 Corporate Drive
Troy, Michigan 48098
Attention : Product Development Department


GuardHill Financial Corp
140 East 45th Street, 31st Floor
New York, NY, 10017


PHH Mortgage Corporation
One Mortgage Way
Mt. Laurel, NJ  08054
Attention: Vice President, Servicing
 
 
 

--------------------------------------------------------------------------------

 
 
PrimeLending, a PlainsCapital Company
18111 Preston Road, Suite 900

Dallas, Texas 75252
Attention:  Mr. Scott Eggen, SVP


Select Portfolio Servicing, Inc.
3815 S. West Temple
Salt Lake City, UT 84115
Attention: Business Development


Sterling Savings Bank Home Loan Division
6505 218th St SW, Suite 9
Mountlake Terrace, WA, 98043
Attention:      Kathrine Shairrick, Loan Servicing


Wintrust Mortgage,
a division of Barrington Bank and Trust
1S660 Midwest Road, Suite 100
Oakbrook Terrace, Illinois  60181
Attention: Loss Mitigation
 
 
Re:
Custodial Agreement, dated as of January 1, 2012, among U.S. Bank National
Association, as Trustee, Redwood Residential Acquisition Corporation, as Seller,
Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as
Master Servicer, and Wells Fargo Bank, N.A., as Custodian (the “Custodial
Agreement”)



Ladies and Gentlemen:


In accordance with the provisions of Section 3.2(a) of the above referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that,
except as noted on the attached Exception Report, it has reviewed each Mortgage
Loan listed in the Mortgage Loan Schedule and has determined that (i) all
documents required to be delivered to it pursuant to the Custodial Agreement are
in its possession; and, (ii) such documents have been reviewed by it and appear
regular on their face and related to such Mortgage Loan. All capitalized terms
used but not defined herein shall have the meanings set forth in the Custodial
Agreement.


The Custodian makes no representations as to, and shall not be responsible to
verify, (I) the validity, legality, enforceability, perfectibility, due
authorization, recordability, sufficiency, or genuineness of any of the
documents contained in each Mortgage File or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.
 
WELLS FARGO BANK, N.A., as Custodian
   
By:
      
Name:
     
Title:
     

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF TRANSMITTAL LETTER
 
[Custodian Letterhead]


[ Date]
 
[Purchaser]
[Insert street address]
________________
________________
 
Re:       ___________________________


Ladies and Gentlemen:
 
Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by the Trustee and are being delivered
to you for purchase.


Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Custodial Agreement, dated as of January 1, 2012,
among U.S. Bank National Association, as Trustee, Redwood Residential
Acquisition Corporation, as Seller, Sequoia Residential Funding, Inc., as
Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo Bank,
N.A., as Custodian.


Each of the Mortgage Loans is owned by the Trustee.  Such ownership interest
shall be released only upon remittance of $_____________ representing the full
amount of the purchase price of such Mortgage Loans (the “Payoff Amount”) by
wire transfer of immediately available funds to the following account:


WIRE TRANSFER INSTRUCTIONS:
[to be provided by Securities Administrator]


Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid ownership interest therein will remain in full force and
effect, and you shall hold possession of the Mortgage Loans and the
documentation evidencing same as custodian, agent and bailee for and on behalf
of the Trustee.  In the event that any Mortgage Loan is unacceptable for
purchase, promptly return the rejected item directly to the Custodian at its
address set forth below.  The Mortgage Loans must be so returned or Payoff
Amount remitted in full no later than 30 days from the date hereof.  If you are
unable to comply with the above instructions, please so advise the undersigned
Custodian immediately.
 

 
 

--------------------------------------------------------------------------------

 
 

NOTE:  BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE OWNER ON THE TERMS
DESCRIBED IN THIS LETTER.  THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT
OF THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.
 
Very truly yours,
 
WELLS FARGO BANK, N.A.,
as Custodian
 
By:
        
Name:
Title:
Address:



ACKNOWLEDGED AND AGREED:


Authorized Signature:


[Purchaser]


By:
Name:
Title:
Address:
 
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT I
 
FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE
 
ADDRESSED IN REPORT ON ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified below with an "X" as Servicing Criteria
applicable to the Custodian:


Regulation
AB
Reference
 
Servicing Criteria
 
Custodian
             
General Servicing Considerations
 
 
         
1122(d)(1)(i)
 
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
 N/A
         
1122(d)(1)(ii)
 
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
N/A
         
1122(d)(1)(iii)
 
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
 
N/A
         
1122(d)(1)(iv)
 
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
N/A
             
Cash Collection and Administration
 
 
         
1122(d)(2)(i)
 
Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
N/A
         
1122(d)(2)(ii)
 
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
N/A
         
1122(d)(2)(iii)
 
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
N/A
         
1122(d)(2)(iv)
 
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
N/A
         
1122(d)(2)(v)
 
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
1122(d)(2)(vi)
 
Unissued checks are safeguarded so as to prevent unauthorized access.
 
N/A
         
1122(d)(2)(vii)
 
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
N/A
             
Investor Remittances and Reporting
 
 
         
1122(d)(3)(i)
 
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
 
N/A
         
1122(d)(3)(ii)
 
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
N/A
         
1122(d)(3)(iii)
 
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
N/A
         
1122(d)(3)(iv)
 
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
N/A
             
Pool Asset Administration
 
 
         
1122(d)(4)(i)
 
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
 
X

 
 
 

--------------------------------------------------------------------------------

 
 
1122(d)(4)(ii)
 
Pool assets  and related documents are safeguarded as required by the
transaction agreements
 
X
         
1122(d)(4)(iii)
 
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
N/A
         
1122(d)(4)(iv)
 
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
 
N/A
         
1122(d)(4)(v)
 
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
N/A
         
1122(d)(4)(vi)
 
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
N/A
         
1122(d)(4)(vii)
 
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
N/A
         
1122(d)(4)(viii)
 
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
N/A
         
1122(d)(4)(ix)
 
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
 
N/A
         
1122(d)(4)(x)
 
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
 
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
1122(d)(4)(xi)
 
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
N/A
         
1122(d)(4)(xii)
 
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
N/A
         
1122(d)(4)(xiii)
 
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
N/A
         
1122(d)(4)(xiv)
 
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
N/A
         
1122(d)(4)(xv)
  
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
  
N/A

 

 
 

--------------------------------------------------------------------------------

 
       
Annex 1
 
DOCUMENT TYPES AND EXCEPTION CODES


DOCUMENT TYPES


Track Item Type
Doc Type
COLLATERAL ITEM
 
1003
Residential Loan Application
1008
Underwriting and Transmittal Summary
1994
1994 CHCH SECTY
1995
1995 CHCH SECTY
1996
1996 CHCH SECTY
1997
1997 CHCH SECTY
711A
GNMA 11711A
711B
GNMA 11711B
AAL1
ASSN/ASSN LEAS1
AAL2
ASSN/ASSN LEAS2
ACC1
ASUM CO. UCC1
ACC3
ASUM-AMD/TRM CO
ACCA
ACCT CTRL AGREE
ACCP
ACCEPT & ASSUM ( COOP)
ACS1
ASUM ST. UCC1
ACS3
ASUM-AMD/TRM ST
ADDM
ADDENDUM
AFFD
NAME AFFIDAVIT
AFFX
Affidavit of Affixation
AGRE
ASSIGN OF AGREE
ALCR
Assignment to Letter of Credit
ALN1
ALLONGE 1
ALN2
ALLONGE 2
ALN3
ALLONGE 3
ALN4
ALLONGE 4
ALN5
ALLONGE 5
ALN6
ALLONGE 6
ALN7
ALLONGE 7
ALN8
ALLONGE 8
ALN9
ALLONGE 9
ALNG
ALLONGE
ALNI
ALLONGE INTRVN
ALNV
ALLONGE FINAL
AMOR
Amortization Schedule
AMRT
AMORT. SCH.
APL
ASSIGNMENT OF PROPERTY LEASE
APPL
APPLICATION
APPR
APPRAISAL
AREC
ASN RECG AGREE
ARM
ADJ RATE MORTG
AS10
ASSIGNMENT 10
AS11
ASSIGNMENT 11
ASAG
ASSN-ASSU AGRMT
ASCC
(New) ASCC
ASGM
ASSN OF MTGE
ASGN
(New) ASGN


 
 

--------------------------------------------------------------------------------

 


ASL1
ASSN 1 OF LEASE
ASL2
ASSN 2 OF LEASE
ASL3
ASSN 3 OF LEASE
ASL4
ASSN 4 OF LEASE
ASL5
ASSN 5 OF LEASE
ASL6
ASSN 6 OF LEASE
ASL7
ASSN 7 OF LEASE
ASLQ
ASN LIQUOR LIC.
ASLR
ASSN LEASE/RENT
ASLV
LEASE INV ASSN
ASN1
ASSIGNMENT 1
ASN2
ASSIGNMENT 2
ASN3
ASSIGNMENT 3
ASN4
ASSIGNMENT 4
ASN5
ASSIGNMENT 5
ASN6
ASSIGNMENT 6
ASN7
ASSIGNMENT 7
ASN8
ASSIGNMENT 8
ASN9
ASSIGNMENT 9
ASNB
BLANKET ASSN
ASNP
Assignment of Proprietary Lease
ASNV
ASSN TO INVESTR
ASNX
ASSIGNMENT 10+
ASPW
ASG-PRMTS&WARRT
ASSB
(New) ASSB
ASSE
ASSETT MGR AGRT
ASSM
ASSN SUB/MGMT
ASSN
INT. ASSIGNMENT
ASSO
ORIG ASSIGNMENT
ASSU
ASSUMPTION
ASUM
ASSUMPT AGREEMT
ASV1
SUBSEQ PRIV ASN
ASVB
BLNKT ASSN—INV
ATTY
ATTY'S OPINION
AVRF
Asset Verification
BAIL
BAILEE LETER
BALN
Balloon Mortgages
BARC
(New) BARC
BASN
BARCLAYS A/M
BCIA
BLNKT CERT-GNMA
BKST
Bank Statements
BLNK
(c) Blank Description
BOFS
BILL OF SALE
BOND
LOST INSTR AFFD
BORR
CERT OF BORROW
BPO
Brokers Price Opinion
BUYD
BUYDOWN AGREEMT
CASH
CASH MANAGEMENT
CEM
CONSOL/EXT AGRM
CERI
REO Certificate of Insurance
CERT
MIC/LGC
CINL
(New) CINL
CKLT
LOAN FILE CHECKLIST
CNFS
CERT NONFOREIGN


 
 

--------------------------------------------------------------------------------

 


CNSV
Conservator Court Appointment
COAG
Co-Ownership Agreement
COFS
CONTRACT OF SALE
COFT
CERT OF TITLE
COM1
Combined Document Intervening Assignment 1
COM2
Combined Document Intervening Assignment 2
COM3
Combined Document Intervening Assignment 3
COM4
Combined Document Intervening Assignment 4
COM5
Combined Document Intervening Assignment 5
COM6
Combined Document Intervening Assignment 6
COM7
Combined Document Intervening Assignment 7
COM8
Combined Document Intervening Assignment 8
COM9
Combined Document Intervening Assignment 9
COMB
COMBINATION DOC
COMP
COMPLETION/REP
COMV
Combined Document Final Assignment
CONC
Construction Contract
CONE
CONSENT (COOP)
CONS
CONSOLIDATION
CONT
CNTRCT FOR DEED
CONV
CONVERSION AGMT
COOP
CO-OP
CORP
CORPORATE ASSN
CRPT
Credit Report
CSUB
COLL SUBMISSION
CTRL
CRED.TENANT LSE
CUST
CUSTODY AGREEMT
DEE1
ADD'L DEED
DEE2
2ND ADDL DEED
DEED
DEED OF TRUST
DEFR
Deferral Agreement
DEFS
DEFEASANCE DOCUMENTS
DOC
DOCUMENT
DOFT
(New) DOFT
EDV1
SUBSEQ PRIV END
EMIC
Electronic MIC
ENAS
ENVIR ASSESSMNT
END1
ENDORSEMENT 1
END2
ENDORSEMENT 2
END3
ENDORSEMENT 3
END4
ENDORSEMENT 4
END5
ENDORSEMENT 5
END6
ENDORSEMENT 6
END7
ENDORSEMENT 7
END8
ENDORSEMENT 8
END9
ENDORSEMENT 9
ENDI
Intervening Endorsement
ENDV
FINAL ENDORSEMENT
ENOT
Electronic Note
ENVI
ENVIRO INDEMNIT
EOMP
E&O POLICY
ESCL
ESCROW LETTER
ESCR
ESCROW AGREEMNT
ESTO
ESTOPPEL L/A

 
 
 

--------------------------------------------------------------------------------

 


EXTN
Extension Agreement
FDOC
Final Package-No Insuring Document
FHFC
FHA Firm Commitment
FHIN
FHA Insurance
FHPN
FHA Project Number
FHRA
FHA Regulatory Agreement
FHUD
Final HUD
FILE
LOAN FILE
FILN
(New) FILN
FIN
(New) FIN
FIN'
(New) FIN'
FIN.
(New) FIN.
FIN;
(New) FIN;
FINL
FINAL PACKAGE
FIXF
Fixture Filing
FLIN
FLOOD INSURANCE
FPLN
FHA Home Equity Conversion Mtg with Line of Credit Only Plan
FPNT
1ST PAYMT NOTIC
FRAN
FRANCHISE AGRMT
FSCH
FILE SCHEDULE
GFE
Good Faith Estimate
GRND
GROUND LEASES
GUAR
GUARANTEE AGMNT
HAZA
HAZARD POLICY
HEAA
Equity Access Agreement
ICAG
INTERCREDITOR
IFNL
(New) IFNL
ILGC
INDIAN LGC
INCL
INS CLOSE LETTR
INIP
INITIAL PACKAGE
INP
(New) INP
INSU
GOVERNMENT INSURANCE
INV2
(New) INV2
INVA
INVESTOR ASSN
INVC
(New) INVC
IRCA
INTEREST RCA
LAGR
LOAN AGREEMENT
LAND
LAND HOME CONTRACT
LCI
Lender’s Closing Instructions
LCRD
LETTR OF CREDIT
LEAS
LEASE DOCUMENT
LEGL
LEGAL DESCR DOC
LES1
ASSN OF LESS
LES2
ASSN OF LES1
LESS
LEASE ESTOPPEL
LGC
LGC
LIB
Lost Instrument Bond
LIEN
Lienholder/ Security Interest Evidence
LIFE
Life Insurance
LLA
LOST LEASE AFFIDAVIT
LLAP
Lender's Loan Approval
LNA
LOST NOTE AFDVT
LNG
LOAN NOTE GUAR.


 
 

--------------------------------------------------------------------------------

 


LSA
LOST STOCK AFFIDAVIT
LSCH
LOAN SCHEDULE
MEMO
MEMO DOCUMENT
MERG
MERGER DOCUMENT
MERS
MERS
MFAM
Multi-Family Rider
MFLG
MERS FLAG
MGMT
ASSIGN OF MGMT
MHCT
Mobile Home Certificate
MHRD
Mobile Home Rider
MIC
MIC
MILR
(New) MILR
MISC
MISC. DOCUMENTS
MMIN
MERS ID NUMBER
MOD
MODIFICATION
MODF
MODIF AGREEMT
MODN
MODIFICATION AGREEMENT FOR NOTE ONLY
MORT
MORTGAGE
MTG2
2nd Mortgage
NDEF
Notice of Default
NOLA
NOLA FORM
NOT1
ADD'L NOTE
NOT2
2ND ADDL NOTE
NOTA
NOTICE OF ASN
NOTE
MTG NOTE
NRID
Note Rider
NTAS
ASSIGNEE NOTICE
NVA
(New) NVA
OMNA
Intervening Assignment for Omnibus
OMNI
OMNIBUS
OMNV
Final Assignment for Omnibus
OMVA
(New) OMVA
OPER
OPERATIONS/MAIN
OPIN
OPINION
PART
Participation Agreement/Certificate
PBND
Performance Bond
PLSA
PLEDGE/SEC AGRE
PMI
PRIV MORTG INS
PMIS
PRIV. MORT INS
POA
POWER OF ATTNY
POFA
POWER OF ATTORN
POOL
POOL PAPERS
PORT
PORTFOLIO
PPPA
Prepayment Penalty Addendum
PRLS
PROPRIETARY LEASE
PROL
PROPRIETARY LSE
PTPL
PRELIM. TITLE POLICY
PURL
PURCHASER LEASE
QCLD
QUIT CLAIM DEED
RAPR
RES. APPRAISAL
RAS'
(New) RAS'
RAS2
2ND ASSN SENT
RAS3
3RD ASSN SENT
RAS4
4TH ASSN SENT


 
 

--------------------------------------------------------------------------------

 


RASN
RECORDED ASSIGN
RCAG
RECOGNITION AGREEMENT
RCER
RECERT FORM
REAG
RECIP EASE AGRE
RECG
RECOGN AGREEMT
RECO
RECONVEYANCE
RECP
RECPT&CLSG CERT
RELR
RELEASE REQUEST
REOP
REO Phase Report
REPL
REPLACEMENT RES
REQU
REQUIRED REPAIR
RIDR
RIDERS
RLAP
RES. LOAN APPL.
RTC
Right to Cancel
SCER
STOCK CERT
SCHD
POOL SCHEDULE
SCON
Sales Contract
SCRT
STOCK CERT
SEC1
ASN OF SEC AGMT
SEC2
Second Property Mortgage
SEC3
Third Property Mortgage
SECA
SECURITY AGREEMENT
SECI
SECURITY INSTR
SEVC
Final Assignment for Security Agreement
SIGN
SIGNATURE AFFID
SINS
SITE INSPECTION
SPOW
STOCK POWER
SPRG
SPREADER AGREMT
SPWR
STOCK POWER
SRID
Security Instrument Rider
SRPT
Surveyor's Report
STUB
Paystub
SUB
SUBORDINATION
SUBD
SUBORD AGREEMT
SUBR
SUBORDINATION
SUR1
FINAL SURVEY
SURT
Surrender of Title/Origin Certificate
SURV
SURVEY
TAGR
TRUST AGREEMENT
TAXR
Tax Returns
TCMT
TITLE COMMITMENT
TEND
Title Policy Endorsement
TENT
TENANT ESTOPPEL
TEST
TEST DOCUMENT
TIL
Truth in Lending Disclosure Statement
TILN
TRUTH IN LENDNG
TITL
TITL - Converted
TPOL
TITLE POLICY
TRAN
(New) TRAN
TRFL
MTG,ASSN & DOCS
TRNS
TORRENS CERT
TTRB
TRIAL BALANCE
UARL
UNREC ASSN REL
UC31
Intervening UCC3 County Assignment 1

 
 
 

--------------------------------------------------------------------------------

 


UC32
Intervening UCC3 County Assignment 2
UC33
Intervening UCC3 County Assignment 3
UC34
Intervening UCC3 County Assignment 4
UC35
Intervening UCC3 County Assignment 5
UC36
Intervening UCC3 County Assignment 6
UC37
Intervening UCC3 County Assignment 7
UC38
Intervening UCC3 County Assignment 8
UC39
Intervening UCC3 County Assignment 9
UC3I
UCC-3 INTV(CO)
UC3U
Unfiled UCC3 to Blank
UCC1
UCC-1 (CO)
UCC2
UCC2 - Converted
UCC3
UCC-3 (CO)
UCS1
UCC-1 (ST)
UCS3
UCC-3 (ST)
US31
Intervening UCC3 State Assignment 1
US32
Intervening UCC3 State Assignment 2
US33
Intervening UCC3 State Assignment 3
US34
Intervening UCC3 State Assignment 4
US35
Intervening UCC3 State Assignment 5
US36
Intervening UCC3 State Assignment 6
US37
Intervening UCC3 State Assignment 7
US38
Intervening UCC3 State Assignment 8
US39
Intervening UCC3 State Assignment 9
US3I
UCC-3 INTV (ST)
VOE
Verification of Employment
VOM
Verification of MTG
VOR
Verification of Rent
W2F
W2 Form
WARD
WARRANTY DEED
WDEB
WARRANTY DEED TO BUYER
WDED
WARRANTY DEED
WVOP
WRTN VAL OF PRP

 
EXCEPTION CODES


Code
Question Description
01
Missing
02
Document is Copy, Need Original
03
Doc is a Copy, but not Certified True and Correct
04
Pages are Missing from Document
05
Damaged Document
06
Incorrect Form
07
Date is Incorrect
08
Loan Number does not agree with Schedule
09
Property Address does not agree with Schedule
10
Interest Rate does not agree with Schedule
11
Interest Rate (alpha & numeric) do not agree
12
Date of First Payment does not agree with Schedule
13
Date of Last Payment does not agree with Schedule
14
Loan Amount does not agree with Schedule
15
Loan Amount (alpha & numeric) do not agree
16
Monthly P&I does not agree with Schedule
17
P&I (alpha & numeric) do not agree

 
 
 

--------------------------------------------------------------------------------

 


18
Mortgagor Name(s) does not agree with Schedule
19
Legal Description is Missing/Incorrect
20
Unrecorded Original
21
White-out / Corrections Not Initialed
22
Endorsement(s) is Missing/Incorrect
23
Notary, Acknowledgment, or Witness Information is Missing
24
Name is Missing/Incorrect
25
Signature(s) does not agree with Typed Name(s)
26
Signature is Missing
27
Signature is Not Original
28
Signature Date is Missing
29
Title Insurance Coverage is Insufficient
30
Named Insured is Missing/Incorrect
31
Trustee Name is Missing/Incorrect
32
Guarantee Percentage is Missing
33
Case Number does not agree with Schedule
34
Commitment Number does not agree with Schedule
35
Investor Loan Number does not agree with Schedule
36
First Interest Rate Adjustment Date differs from Schedule
37
The Margin does not agree with Schedule
38
The Percent Rounded does not agree with Schedule
39
The Periodic Cap does not agree with Schedule
40
The Lifetime Cap does not agree with Schedule
41
ARM Convertibility Feature is Missing/Incorrect
42
ARM Index is Missing/Incorrect
43
ARM Lookback Period is Missing/Incorrect
44
Schedule A is Incorrect
45
County Missing/Incorrect
46
Loan Reference Missing/Incorrect
47
Incomplete Information
48
Not Listed on Trial Balance (recertification code)
49
Life Floor Does not Agree with Schedule
50
Rate Adj Frequency Does Not Agree with Schedule
51
Closing Date Does Not Agree with Schedule
52
Document Does Not Belong in File
53
Total Loan to Value does not agree with Schedule
54
Property Type does not agree with Schedule
55
Loan Purpose does not agree with Schedule
56
Occupancy does not agree with Schedule
57
Document is a "True & Correct" copy, need Original
58
Prepayment Penalty Term differs from Schedule.
59
Title Policy Assumption Endorsement Missing
60
Break in Assignment Chain.
61
Document is Missing, Need a Copy
62
CLAIM, LIEN, INTEREST, ENCUMBRANCE, OR RESTRICTION EXISTS
63
Mers Beneficiary Name Missing/Incorrect
64
Duplicate Original in file
65
Corrected MIC in file
66
Rider Missing
67
in File
68
Certified True Copy
69
Recorded Copy
70
IN PROCESS AND\OR SUBMITTED FOR RECORDING
71
Start date is incorrect.


 
 

--------------------------------------------------------------------------------

 


72
Max. principal sum doesn't agree with schedule.
73
Advance limit amount doesn't agree with schedule.
74
Initial advance doesn't agree with schedule.
75
Monthly advance doesn't agree with schedule.
76
Maturity fee doesn't agree with schedule.
77
Equity share doesn't agree with schedule.
78
Reserve acct. advance amount doesn't agree with schedule.
79
Loan Percentage does not match the schedule
80
Missing CO-OP documents
81
Initial Fair Value does not match the schedule
82
Compounding Amount does not match the schedule
83
Initial Lending Value does not agree with Schedule
84
Initial Annual Percentage Rate does not match Schedule
85
Maximum Rate does not match Schedule
86
RECEIVING BANK NAME DOES NOT AGREE
87
ABA NUMBER DOES NOT AGREE
88
MISSING
89
ACCOUNT # DOES NOT AGREE
90
LOST DOCUMENT - AFFIDAVIT IN FILE
91
TRUST INFORMATION MISSING OR INCORRECT
92
DOCUMENT BEING CREATED AND OR EXECUTED
93
PAGES ARE MISSING FROM RECORDED DOC
94
OUT FOR EXECUTION
95
NOTARY, ACKNW., OR WITNESS INFO. MISSING FROM RECORDED DOC
96
DOCUMENT IS AN UNRECORDED COPY, NEED RECORDED COPY
97
ADDITIONAL DOCUMENTS IN FILE
98
Missing.  Title Commitment Received
99
Document is a "True & Correct" Copy, need Original
CM
MIC/LGC IS MISSING
F1
Misc. Exception
F2
Misc. Exception
F3
Missing File
F4
MISSING FILE
MM
MORTGAGE/DEED OF TRUST IS MISSING
NM
NOTE MISSING
NR
NOT REVIEWED
TM
TITLE POLICY MISSING
02A
DOCUMENT IS A COPY, ASSIGNEE NAME IS MISSING
09A
PROPERTY ADDRESS MISSPELLING OF ADDRESS
09B
PROPERTY ADDRESS MISSPELLING OF CITY
09C
Legal Description or Property Address missing
100
RECORDING INFORMATION MISSING/INCORRECT
101
VA ELIGIBILITY PERCENT
102
VA VENDEE
103
ADP CODE
104
HUD REPO
105
PRODUCT TYPE
106
LAST RECORDED INTERIM ASSIGNMENT.
107
ADP CODE NOT APPROVED.
108
NOTE HELD AT FNMA/FHLMC CUSTODIAN
109
REC'D ASUM NEED UCC AMENDMENT OR NEW FILING
110
PORTFOLIO REVIEWED LOAN
111
RECORDED DOCUMENT SENT TO BE RE-RECORDED
112
Mortgagor name(s) does not agree with Assignment.(FHLB)

 
 
 

--------------------------------------------------------------------------------

 


113
Property address does not agree with Assignment.(FHLB)
114
Note is not on a standard FNMA/FHLMC uniform instrument form
115
Processing and or submitted for recording to issuer vendor.
116
DOCUMENTS IN A FOREIGN LANGUAGE, CAN NOT BE REVIEWED
117
Initial Rate Cap doesn't agree with schedule.
118
Lost Note Affdidavit in File, Missing Copy of Note
119
Lost Note Affidavit and Copy of Note in File
120
Assignee Name Missing
121
Recording Search and/or Confirmation of Filing
122
Screen Print of Government Insurance Received
123
Desc. of Easements and Encroachments does not agree with TPO
124
Name of insured not  mortgagee and/or Sec'y of HUD
125
NOT VERIFIED AS MERS REGISTERED
126
 INTERIM FUNDER IS NOT BLANK
127
PREPAYMENT CHARGE DOES NOT MATCH SCHEDULE
128
Lender signature missing
129
Balloon Call Date does not match system
130
ARM DATA MISSING
131
First rate Adjustment Min Rate does not agree with schedule
132
First Rate Adjustment Max Rate does not agree with schedule
134
Loan requires new FHLMC review
135
Co-Borrower name does not agree with schedule
136
CUSTODIAN NOT ON MERS SYSTEM
137
WAREHOUSE LENDER NOT BLANK OR IS INCORRECT ON MERS SYSTEM
138
INVESTOR INCORRECT ON MERS SYSTEM
139
1st Payment Change Date differs from schedule
140
Copy Missing
141
MIN NUMBER is Missing/Incorrect
142
ARM Note Rounding Method differs from Schedule
143
1st full amortizing payment date does not match the Schedule
144
Amortization term does not match schedule
145
IO Term Does Not Match Schedule
146
Periodic Payment Cap does not agree with Schedule
147
File Released in Excess of 30 days
148
File Released-Attorney Bailee Terminated
18A
Borrowers Age does not agree Schedule
200
Lien release/short sale.
20A
UNRECORDED ORIGINAL INVESTOR ASSIGNMENT
21A
Document Initialed Inconsistently
22A
NOTE ENDORSEMENT MISSING TYPED NAME OF SIGNER
22B
NOTE ENDORSEMENT MISSING TITLE OF OFFICER
22C
NOTE ENDORSEMENT IS DUPLICATE
22D
NOTE ENDORSEMENT IS ILLEGIBLE
22E
ALLONGE TYPED SIGNERS NAME IS MISSING
22F
ALLONGE TITLE OF OFFICER MISSING
22G
Allonge verbiage missing from Note
22H
Endorsement subsequent to allonge is on note
277
Signature is a facsimile.
300
Evidence of title received, need title policy
301
Standard form of Alta policy not received
302
HUD Insurance Option does not match schedule
303
Principal Limit does not match schedule
304
Payment Option does not match schedule

 
 
 

--------------------------------------------------------------------------------

 


305
Expected Rate does not match schedule
310
Max Claim Amount does not agree with Plan
311
Monthly Servicing Fee does not agree with Plan
41A
ARM Conversion/Modification Date is Missing/Incorrect
440
Schedule A missing
441
Schedule B missing
490
ARM Ceiling does not agree with Schedule
491
INTEREST RATE CAPS DO NOT MEET GNMA STANDARDS
492
Subsequent Adjustment Floor does not agree with schedule
493
Original Months to Maturity does not match Schedule
494
Interest Rate Calculation Method does not match Schedule
495
Payment Change Cap does not match Schedule
496
First Mandatory Recast period does not match Schedule
500
ASSIGNMENT TO BLANK S/B TO EMC MTG FROM:
501
Pmt Change Frequency does not agree with schedule
502
Draw period does not match schedule
503
Repayment period  does not match schedule
580
PREPAYMENT FLAG IS INCORRECT
600
ENDORSEMENT TO BLANK S/B TO EMC MTG FROM:
700
Submitted for Recording
710
Repair Set-Aside Amount differs from Schedule
730
Closing Cost does not Agree with Schedule
731
Discharge of Lien does not Agree with Schedule
732
Outstanding Balance does not Agree with Schedule
800
File Received, Not Reviewed
900
Bailee in Lieu of Note
901
Recorded Document Missing
905
Damaged Document on recorded Document
909
Property address does not agree with sch. on recorded doc.
914
Loan amount does not agree with schedule on recorded doc.
918
Borrower name does not agree with sch. on recorded document
919
Legal description missing/incorrect on recorded document
924
Name is Missing/Incorrect on recorded Document
926
Signature is missing from recorded document
947
Incomplete information on Recorded document
990
Bailee in Lieu of File
999
NOT REVIEWED
AFM
FINAL ASSN MISSING/INCORRECT
AI1
INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE
AI2
INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE
AI3
INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE
ALL
MISSING ALL DOCUMENTS
AM1
INTERIM ASSN IS MISSING
AM2
INTERIM (INTERVENING) ASSIGNMENT IS MISSING
AM3
INTERIM (INTERVENING) ASSIGNMENT IS MISSING
ANP
NOTARY INFORMATION IS MISSING/INCORRECT ON ASSIGNMENT
EFI
FINAL (ISSUER TO BLANK/INVESTOR) ENDORSEMENT IS INCOMPLETE
EFM
FINAL (ISSUER TO BLANK/INVESTOR) ENDORSEMENT IS MISSING
EI1
INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE
EI2
INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE
EI3
INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE
EM1
INTERIM (INTERVENING) ENDORSEMENT IS MISSING
EM2
INTERIM (INTERVENING) ENDORSEMENT IS MISSING
EM3
INTERIM (INTERVENING) ENDORSEMENT IS MISSING

 
 
 

--------------------------------------------------------------------------------

 


END
MISSING ENDORSEMENT
MIC
MIC/LGC is missing or incorrect
MNP
NOTARY INFORMATION MISSING ON MORTGAGE
NNP
NOTARY INFORMATION IS MISSING/INCORRECT ON NOTE
NPI
MONTHLY P & I IS MISSING ON NOTE
POA
MISSING POWER OF ATTORNEY
RF1
BLUE SLIP-BUT RFC ASSGN IS REQUIRED
SCH
PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN SCHEDULE
SPI
MONTHLY P & I ON SCHEDULE DOES NOT MATCH NOTE
01CC
Cook County, IL Mortgage Missing Certificate
101A
VA Eligibility AMT
119A
Document not Addressed to Freddie Mac
128A
Officer Name or Title Missing
1706
PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN 1706
1708
MISSING RELEASE REQUEST
A-01
OTHER LOAN #
AAMT
FNMA ASSIGNMENT IS MISSING THE MORTGAGE AMT
ACER
ASSIGNMENT COPY NEEDS TO BE ISSUER CERTIFIED
ACOP
COPY OF ASSIGNMENT IS NOT COUNTY CERTIFIED
ADAT
NOTE DATE REFERENCED ON ASSIGNMENT IS MISSING/INCORRECT
AIM1
INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
AIM2
INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
AIM3
INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
ALEN
LENDER NAME IS INCORRECT ON ASSIGNMENT
ANAM
BORROWER NAME IS MISSING ON ASSIGNMENT
AOTH
OTHER ASSIGNMENT EXCEPTION
AREC
ASSIGNMENT SHOWS NO EVIDENCE OF RECORDING
AS33
MISSING ASSIGNMENT FROM PRINCIPAL TO FHLMC
ASCC
ASSIGNMENT NEEDS TO BE ISSUER CERTIFIED
ASEL
CORPORATE SEAL IS MISSING ON ASSIGNMENT
ASGN
MISSING RECORDED RFC ASSIGNMENT
ASIG
ASSIGNMENT IS NOT SIGNED BY ISSUING OFFICER
ASN1
Assignment Exception
ASN2
Assignment Exception
ASN3
Assignment Exception
ASN5
Missing Original, Recorded Interim Assignment
ASN6
Missing Assignment to GNMA
ASN7
Missing Assignment to FNMA
ASN8
Assn indicates Prin Mutual on Deed of Trust
ASNE
ASSIGNEE NAME IS MISSING/INCORRECT ON ASSIGNMENT
ASPE
MISSING INT ASSN FROM PUBLIC EMP RET SYSTEM TO PRIN
ASPL
BORROWER NAME IS MISSPELLED ON FINAL ASSIGNMENT
ASSE
MISSING INT ASSN FROM SECURITY PACIFIC TO CA EMP RET SYSTEM
ASSN
Interim Assignment is missing or incorrect
ASSO
Original Assignment is missing or incorrect
AXTR
EXTRA UNNECESSARY ASSIGNMENT
BLNK
BLNK DESCRIPTION
CAMT
LOAN AMOUNT ON MIC/LGC DOES NOT MATCH MORTGAGE
CCZC
CITY & ZIP CODE ON MIC BOTH DO NOT MATCH MORTGAGE
CMAT
MATURITY DATE ON MIC DOES NOT MATCH MORTGAGE
CNAM
MORTGAGOR NAME ON MIC/LGC DOES NOT MATCH MORTGAGE
CNUM
HOUSE # ON MIC DOES NOT MATCH MORTGAGE
COTH
OTHER CERT EXCEPTION
CSIG
AUTHORIZATION SIGNATURE IS MISSING ON MIC/LGC


 
 

--------------------------------------------------------------------------------

 


CSTR
STREET NAME ON MIC DOES NOT MATCH MORTGAGE
DOFT
Deed of Trust is missing or incorrect
EDUP
DUPLICATE ENDORSEMENT NEEDS TO BE CANCELLED
EIM1
INTERIM (INTERVENING) ENDORSEMENT IS MISSING/INCORRECT
EIM2
INTERIM (INTERVENING) ENDORSEMENT IS MISSING/INCORRECT
EINI
CANCELLED ENDORSEMENT IS NOT INITIALED BY AN OFFICER
END1
INCORRECT ENDORSEMENT
END2
Extra Endn from Prin Mutual to Prin Residential
END3
MISSING BLANK ENDORSEMENT
ENDN
MISSING ENDORSEMENT FROM NMI TO BLANK
ENDP
MISSING ENDORSEMENT FROM PRINCIPAL TO BLANK
EOTH
OTHER ENDORSEMENT EXCEPTION
EV01
Tamper evident seal validation failed.
EV02
DTD validation failed.
EV03
Digital certificate could not be obtained.
EV04
Digital certificate expired.
EV05
Digital certificate authentication failed.
EV06
Digital signature validation failed.
EV07
Data/View comparison failed.
EV08
MERS-MIN CRC check failed.
EV09
Digital certificate not issued by valid SISAC issuer.
EV10
Document hash does not match MERS eRegistry.
EX01
MISSING FHLMC STAMP
FFPM
FINAL PACKAGE IS MISSING
FLIS
FILE RECEIVED IS NOT ON LIST
FOOL
FILE RECEIVED DOES NOT BELONG IN POOL
GONE
ENTIRE FILE IS MISSING
I-01
Assignment is missing or incorrect
I-03
Other exception
I-04
Other exception
INIT
CANCELLED NOTE ENDORSEMENT IS NOT INITIALLED BY OFFICER
INVA
Missing Investor Assignment
LEGL
LEGAL DESCRIPTION MISSING
M-01
Miscellaneous Document Exceptions
MCAS
FHA CASE NUMBER ON MORTGAGE DOES NOT MATCH MIC/LGC
MCOP
COPY OF MORTGAGE IS NOT COUNTY CERTIFIED
MINF
INFORMATION IS MISSING/INCORRECT ON MORTGAGE
MMAT
MATURITY DATE MISSING/INCORRECT ON MORTGAGE
MNNA
NUMERIC AND ALPHA AMOUNTS DO NOT MATCH ON MORTGAGE
MORT
MORTGAGE IS MISSING OR INCORRECT
MOTH
OTHER MORTGAGE EXCEPTION
MREC
MORTGAGE SHOWS NO EVIDENCE OF RECORDING
MSIG
MORTGAGOR/CO-MORTGAGOR SIGNATURE MISSING ON MORTGAGE
NAME
Different Name/Address
NCOP
NOTE IS NOT ORIGINAL
NDAT
FIRST/LAST PAYMENT DATE IS MISSING ON NOTE
NINI
NOTE CORRECTION IS NOT INITIALLED
NINT
INTEREST RATE IS MISSING ON NOTE
NLEN
LENDER NAME IS MISSING ON NOTE
NNNA
NUMERIC AND ALPHA LOAN AMOUNTS DO NOT MATCH ON NOTE
NOT1
NOTE EXCEPTION
NOT2
NOTE EXCEPTION
NOTE
Note is missing or incorrect
NOTH
OTHER NOTE EXCEPTION

 
 
 

--------------------------------------------------------------------------------

 


NRID
NOTE RIDER/ALLONGE/MODIFICATION IS NOT ORIGINAL
NSIG
BORROWER SIGNATURE IS INCOMPLETE ON NOTE
OBOR
DOCUMENT(S) IN THE FILE IS/ARE FOR OTHER BORROWER
OEXC
OTHER MISCELLANEOUS EXCEPTION
ONUM
OTHER LOAN # (FOR FHLMC)
POAC
POWER OF ATTORNEY COPY IS NOT CERTIFIED
POAM
POWER OF ATTORNEY IS MISSING
RFC0
NOT STAMPED ARS BUT EXTRA ASSIGN
RFC1
MISSING ASSIGNMENT(S)
RFC2
MISSING RECORDED OR COUNTY CERTIFIED ASSIGNMENT(S)
RFC3
ENDORSEMENT EXCEPTION
RFC8
STAMPED ARS OR PINK SLIP BUT NOT MISSING ASSIGN
RFC9
STAMPED ARS BUT IS MISSING ASSIGN
SADR
PROPERTY ADDRESS ON SCHEDULE DOES NOT MATCH NOTE
SAMT
ORIGINAL LOAN AMT ON SCHEDULE DOES NOT MATCH NOTE
SCIT
CITY ON SCHEDULE DOES NOT MATCH NOTE
SCZC
CITY & ZIP CODE BOTH DO NOT MATCH NOTE
SDAT
FIRST/LAST PAYMENT DATES ON SCHEDULE DO NOT MATCH NOTE
SIGN
BORROWER'S SIGNATURE IS INCOMPLETE ON NOTE
SINF
LOAN INFORMATION ON SCHEDULE DOES NOT MATCH NOTE
SINT
INTEREST RATE ON SCHEDULE DOES NOT MATCH NOTE
SLAB
NAME ON SCHEDULE AND LABEL DOES NOT MATCH NOTE
SNAM
NAME ON SCHEDULE DOES NOT MATCH NOTE
SNUM
HOUSE # ON SCHEDULE DOES NOT MATCH NOTE
SOTH
OTHER SCHEDULE EXCEPTION
SPLA
BORROWER'S NAME IS MISSPELLED ON ASSIGNMENT
SPLB
BORROWER'S NAME IS MISSPELLED ON SCHEDULE, FILE AND ASSIGN
SSTR
STREET NAME ON SCHEDULE DOES NOT MATCH NOTE
STAT
STATE ON SCHEDULE DOES NOT MATCH NOTE
SZIP
ZIP CODE ON SCHEDULE DOES NOT MATCH NOTE
TAMT
TITLE POLICY INSURANCE AMOUNT IS LESS THAN MORTGAGE
TCOP
TITLE POLICY COPY MISSING ORIGINAL AUTHORIZED SIGNATURE
TDAT
MORTGAGE DATE IN SCHEDULE "A" IS INCORRECT
TDES
MORTGAGE DESCRIPTION IN SCHEDULE "A" IS INCORRECT
TLGL
LEGAL DESCRIPTION IS MISSING FROM TITLE POLICY
TMTG
MORTGAGE AMOUNT IN SCHEDULE "A" IS INCORRECT
TNAM
NAME OF BORROWER IS INCORRECT ON TITLE POLICY
TOTH
OTHER TITLE POLICY EXCEPTION
TPOL
Title Policy is missing or incorrect


 
 

--------------------------------------------------------------------------------

 
